Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 1 of 32




                           Exhibit A
         Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 2 of 32




                                  In the Matter of:

            BRADLEY AND KRISTAN STUBBLEFIELD
                                          vs
              SUZUKI MOTOR CORPORATION, ET AL.


                   MALOUF, JR. , MICHAEL J.· Vol 1
                                 September 11, 2017




                                        Ex. A-1
YVer1f
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 3 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                                                                                     ·

 ·1· · · · · ·IN THE UNITED STATES DISTRICT COURT
 · · · · · FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
 ·2· · · · · · · · · · NORTHERN DIVISION
 ·3
 · · ·BRADLEY AND KRISTAN STUBBLEFIELD,
 ·4· ·HUSBAND AND WIFE· · · · · · · · · · · · · PLAINTIFFS
 ·5· ·VS.· · · · · ·CIVIL ACTION NO. 3:15CV18HTW-LRA
 ·6· ·SUZUKI MOTOR CORP., A
 · · ·FOREIGN CORPORATION; NISSIN KOGYO CO. LTD,
 ·7· ·A LIMITED LIABILITY COMPANY;
 · · ·AND XYZ CORPORATIONS 1-5· · · · · · · · · DEFENDANTS
 ·8
 ·9· · · · ·***************************************
 10                                  BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.



 · · · · · · · · · · · ORAL DEPOSITION OF
                                     Michael J.· Malouf, Jr.· - 09/11/2017




 11
 · · · · · · · · ·MICHAEL J. MALOUF, JR., ESQ.
 12
 · · · · · · · · · · · SEPTEMBER 11, 2017
 13
 · · · · · · · · · · · · Volume 1 of 1
 14
 · · · · · ·****************************************
 15
 16                                                                                                    844.533.DEPO
                                                                                                                      YVer1f




 17· · · · ORAL DEPOSITION OF MICHAEL J. MALOUF, JR.,
 18· ·ESQ., produced as a witness at the instance of the
 19· ·Defendant Suzuki Motor Corp., and duly sworn, was
 20· ·taken in the above-styled and -numbered cause on the
 21· ·11th day of September, 2017, before Melinda Bowers,
 22· ·CCR in and for the State of Mississippi, reported by
 23· ·machine shorthand, at the offices of Butler Snow
 24· ·1020 Highland Colony Parkway, Suite 1400, in the
 25· ·City of Ridgeland, State of Mississippi.

                                                                                                                               844.533.DEPO
                                                                                                                                              YVer1f




                                                            Ex. A-2
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 4 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                                                                                     Pages 2..5
                                                               Page 2                                                                         Page 3
·1· · · · · · · · · A P P E A R A N C E S                                             ·1· · · · · · · · · · · · · INDEX
·2
· · ·FOR THE PLAINTIFF(S):                                                            ·2· · · · · · · · · · · · · · · · · · · · · · · · ·PAGE
·3                                                                                    ·3· ·Appearances........................................2
· · · · · Michael J. Malouf, Jr., Esq.
·4· · · · Malouf & Malouf, PLLC                                                       ·4· ·Stipulations.......................................4
· · · · · 501 East Capitol Street                                                     ·5· · · · MICHAEL J. MALOUF, JR., ESQ.
·5· · · · Jackson, Mississippi 39201
· · · · · mikejr@malouflaw.com                                                        ·6· · · · · ·Examination by Mr. Miller..................7
·6
· · · · · Richard Randolph Edwards, Esq. (via telephone)                              ·7· · · · · ·Examination by Mr. Malouf, Sr.............59
·7· · · · Cochran & Edwards                                                           ·8· ·Changes and Corrections...........................63
· · · · · 2950 Atlanta Road
·8· · · · Smyrna, Georgia 30080                                                       ·9· ·Reporter's Certificate............................65
· · · · · randy@cochranedwardslaw.com                                                 10
·9
10· ·FOR THE WITNESS:                                                                 11· · · · · · · · · · · EXHIBIT INDEX
11· · · · Michael J. Malouf, Sr., Esq.
· · · · · Malouf & Malouf, PLLC                                                       12· ·DEPOSITION· · · · · · · · · · · · · · · · · ·PAGE
12· · · · 501 East Capitol Street                                                     · · ·EXHIBIT· · · · · · · · · · · · · · · · · · ·MARKED
· · · · · Jackson, Mississippi 39201
13· · · · mike@malouflaw.com                                                          13
14                                                                                    14· ·No. 1· Order from Judge Wingate....................6
· · ·FOR THE DEFENDANT NISSIN KOGYO CO. LTD:
15                                                                                    15· ·No. 2· Notice of Deposition........................6
· · · · · Mark D. Jicka, Esq.
16· · · · Caroline Kunz Ivanov, Esq.                                                  16· ·No. 3· Subpoena...................................6
· · · · · Watkins & Eager                                                             17· ·No. 4· Letter dated October 17, 2014..............18
17· · · · 400 East Capitol Street
· · · · · Jackson, Mississippi 39201                                                  18· ·No. 5· Letter dated October 21, 2014..............19
18· · · · mjicka@watkinseager.com                                                     19· ·No. 6· Letter dated July 30, 2015.................21
· · · · · civanov@watkinseager.com
19                                           BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017
                                                                                      20· ·No. 7· Letter dated August 2, 2016................36
20· ·FOR THE DEFENDANT SUZUKI MOTOR CORP.:
21· · · · Robert A. Miller, Esq.                                                      21· ·No. 8· Affidavit by Todd Hoover...................42
· · · · · William Polk Thomas, Esq.                                                   22· ·No. 9· E-mail dated July 29, 2016.................55
22· · · · Butler Snow
· · · · · 1020 Highland Colony Parkway, Suite 1400                                    23
23· · · · Ridgeland, Mississippi 39157-8719                                           24
· · · · · bobby.miller@butlersnow.com
24· · · · will.thomas@butlersnow.com                                                  25
25
                                                               Page 4                                                                         Page 5
·1· · · · · · · · · · · ·STIPULATIONS                                                 ·1· · · · · · ·It is further stipulated that the original
·2· · · · · · ·It is stipulated by and between the                                    ·2· ·of this transcript will be delivered to Robert A.
·3· ·parties hereto and their respective attorneys at law                             ·3· ·Miller, Esq., as custodian, for filing should the
·4· ·that the deposition on oral examination of the                                   ·4· ·Court so direct.
·5· ·witness, MICHAEL J. MALOUF, JR., ESQ., may be taken                              ·5
·6· ·before Melinda Bowers, CCR, Commissioner, Notary                                 ·6· · · · · · ·*******************************
                                                                                                               844.533.DEPO
                                                                                                                              YVer1f




·7· ·Public for Lauderdale County, Mississippi, and that                              ·7
·8· ·the said deposition shall be taken in accordance                                 ·8· · · · · · ·I, Melinda Bowers, CCR, Commissioner and
·9· ·with the provisions of the applicable sections of                                ·9· ·Court Reporter, certify that on this date, as
10· ·the Federal Rules of Civil Procedure.                                            10· ·provided by the Federal Rules of Civil Procedure and
11· · · · · · ·It is further stipulated that all notices                              11· ·the foregoing stipulation of counsel, there came
12· ·provided for by said applicable sections of the                                  12· ·before me at the offices of Butler Snow 1020
13· ·Federal Rules of Civil Procedure are waived, except                              13· ·Highland Colony Parkway, Suite 1400, Ridgeland,
14· ·as to the reading over of said deposition to or by                               14· ·Mississippi, on the 11th of September, 2017,
15· ·the witness, the signing thereof by him/her and the                              15· ·commencing at approximately 9:33 a.m., witness in
16· ·signing and certification of said Melinda Bowers,                                16· ·the above cause, for oral examination, whereupon the
17· ·CCR, and all other requirements and technicalities                               17· ·following proceedings were had:
18· ·of every sort regarding the taking and filing of the                             18
19· ·deposition, except as hereinafter set out:                                       19
20· · · · · · ·All objections saved as to the form of the                             20
21· ·question asked are reserved until the time of trial                              21
22· ·in accordance with the applicable provisions of the                              22
23· ·said Federal Rules of Civil Procedure.                                           23
24                                                                                    24
25                                                                                    25


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                    Ex. A-3
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 5 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                                                                                     Pages 6..9
                                                               Page 6                                                                         Page 7
·1· · · · · · · MICHAEL J. MALOUF, JR., ESQ.,                                         ·1· · · · · · · · · · · ·EXAMINATION
·2· · · · · · the witness, having first been duly sworn                               ·2· ·BY MR. MILLER:
·3· ·to tell the truth, the whole truth, and nothing but                              ·3· · · · Q· · Exhibit 3 is the subpoena duces tecum and
·4· ·the truth, was examined and testified as follows:                                ·4· ·there is a Schedule A that requests a number of
·5· · · · · · ·MR. MILLER:· Let the record reflect that                               ·5· ·items having to do with the motorcycle and some test
·6· · · · the deposition of Mr. Mike Malouf, Jr. was                                  ·6· ·riding that was done by Preston Lind.· Did you bring
·7· · · · taken pursuant to order of the Court and the                                ·7· ·any documents with you pursuant to the subpoena?
·8· · · · notice and subpoena and pursuant to the Federal                             ·8· · · · A· · I did not bring you any documents.· I've
·9· · · · Rules of Civil Procedure.                                                   ·9· ·given you the documents earlier, the letter with the
10· · · · · · ·And, Mike, do you want to read and sign                                10· ·documents from Jeff Hyatt with regard to the chain
11· · · · your deposition?                                                            11· ·of custody.· I did a search for Preston Lind and --
12· · · · · · ·THE WITNESS:· Sure.                                                    12· ·what else did you ask for?· I did a search on
13· · · · · · ·MR. MILLER:· All right.· He'll read and                                13· ·Preston Lind.· I did not have any texts or e-mails
14· · · · sign.                                                                       14· ·or anything with regard to Preston Lind.· That must
15· · · · · · ·I want to attach as Exhibit 1 the order                                15· ·have been on an old phone, may have been
16· · · · from Judge Wingate.· And Exhibit 2 will be the                              16· ·destroyed -- not destroyed but just turned in over
17· · · · re-notice of taking video -- well, we're not                                17· ·time.
18· · · · taking the video deposition, but that's what it                             18· · · · · · · · · But I also did a search for Dan
19· · · · says, notice of the deposition.                                             19· ·Stubblefield.· I only sent one e-mail to Dan
20· · · · · · ·(Exhibits 1 and 2 were marked.)                                        20· ·Stubblefield.· It was his deposition so that was in
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017




21· · · · · · ·MR. MILLER:· And Exhibit 3 will be the                                 21· ·June-ish of 2017.· It was just an e-mail saying
22· · · · subpoena.                                                                   22· ·here's your deposition.· He was supposed to read and
23· · · · · · ·MR. MALOUF, SR.:· Do you have a copy of                                23· ·sign.· So that -- that was an e-mail to him.· No
24· · · · that Exhibit 2?                                                             24· ·other e-mails to and from Dan Stubblefield.
25· · · · · · · · ·(Exhibit 3 was marked.)                                            25· · · · · · · · · There was a few texts to Dan

                                                               Page 8                                                                         Page 9
·1· ·Stubblefield.· It was June 2017, also about his                                  ·1· · · · A· · I was trying to think about that the other
·2· ·deposition.· He asked me to call him.· It just said,                             ·2· ·day.· I know -- I know Butler Snow has asked me to
·3· ·"Call me."· And then I sent him some texts in August                             ·3· ·give a deposition before.· I think we started the
·4· ·of 2017 related to photographs that we were                                      ·4· ·deposition.· I don't think I ever gave a deposition.
·5· ·produced.· I asked him to -- if he had photographs                               ·5· ·As I sit here today, I don't know that I've given
·6· ·of Dan's -- of the son.· And so it was a few texts                               ·6· ·another deposition. 844.533.DEPO
                                                                                                                              YVer1f




·7· ·to him.· Other than that, there were no other texts.                             ·7· · · · Q· · Okay.
·8· ·There certainly weren't any texts between -- I don't                             ·8· · · · A· · It's possible but it would have been 20
·9· ·know that I've ever texted him before his                                        ·9· ·years plus.
10· ·deposition.                                                                      10· · · · Q· · All right.· I'm going to ask you some
11· · · · Q· · Okay.· But you did send some e-mails to                                11· ·questions about your background and -- and how long
12· ·Dan Stubblefield?                                                                12· ·have you been practicing law?
13· · · · A· · I sent one e-mail to Dan Stubblefield and                              13· · · · A· · Twenty years.
14· ·I can produce that to you, but it was a -- it was an                             14· · · · Q· · And have you done litigation during that
15· ·e-mail regarding -- it -- it attached his                                        15· ·entire time?
16· ·deposition.· It didn't even say anything other                                   16· · · · A· · Yeah.· Sure.
17· ·than -- I'm not aware of it saying anything other                                17· · · · Q· · And is most of that civil litigation as
18· ·than, "Here's your deposition," for him to read it.                              18· ·opposed to criminal?
19· · · · Q· · So you produced everything in your custody                             19· · · · A· · Sure.· Yes.
20· ·having to do with the chain of custody subject                                   20· · · · Q· · And what percentage of that work in civil
21· ·motorcycle from the date of the accident to the                                  21· ·litigation is related to product liability over the
22· ·present?                                                                         22· ·last 20 years?
23· · · · A· · Yes.                                                                   23· · · · A· · Maybe --
24· · · · Q· · Have you ever given a deposition before,                               24· · · · · · ·MR. MALOUF, SR.:· You counting this case?
25· ·Mike?                                                                            25· · · · · · ·THE WITNESS:· Well, it doesn't --


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                    Ex. A-4
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 6 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 10..13
                                                            Page 10                                                                          Page 11
·1· · · · · · ·MR. MALOUF, SR.:· Percentage goes up with                              ·1· · · · A· · Yeah.· Sure.· That was air bag litigation.
·2· · · · this case.                                                                  ·2· · · · Q· · All right.· And was Mr. Jicka who is
·3· · · · A· · Yeah.· I mean, less than -- less than                                  ·3· ·present here involved in that case?
·4· ·10 percent.· Maybe less than 5 percent.· Most of my                              ·4· · · · A· · I don't think so.· Huh-uh.
·5· ·stuff is workers' comp, automobile, stuff of that                                ·5· · · · Q· · I was just curious.
·6· ·nature, so products liability are few and far                                    ·6· · · · A· · No.· That was David Ayers and other nice
·7· ·between.                                                                         ·7· ·attorneys.
·8· ·BY MR. MILLER:                                                                   ·8· · · · · · ·MR. MALOUF, SR.:· And Judge Yerger.· That
·9· · · · Q· · All right.· And you've been involved in a                              ·9· · · · was the main party, Judge Yerger.
10· ·couple of cases that have been reported like the                                 10· ·BY MR. MILLER:
11· ·Estes v. Lyon Workspace Products.· Do you recall                                 11· · · · Q· · Okay.· Your firm has a website and it
12· ·that?                                                                            12· ·says, "Guiding clients through the claims process
13· · · · A· · Yeah, I do.                                                            13· ·since 1970."· It says, "The law offices of Malouf &
14· · · · Q· · All right.· And did both you and your                                  14· ·Malouf, PLLC has successfully handled dangerous
15· ·father Mike Malouf, Sr. work on that case?                                       15· ·product liability claims on behalf of our clients
16· · · · A· · Yes, we did.· I'm trying to recall that                                16· ·for numerous years.· Our Jackson injury attorneys
17· ·litigation.· But, sure, I recall the name, yes.                                  17· ·have filed claims involving automobiles, toys,
18· · · · Q· · And what was the product involved in that?                             18· ·furniture, tractors, food products, and
19· · · · A· · That's what I'm sitting here thinking                                  19· ·pharmaceutical drugs.· If you have been injured as a
20· ·about.· It was more -- it was a workers' comp case                               20· ·result of a defective product, our experienced team
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017



21· ·that involved into a -- oh, it was a chair.· He was                              21· ·can help you pursue justice.· We evaluate your claim
22· ·a welder.· The chair failed.                                                     22· ·without charge, and if we determine that you have a
23· · · · Q· · Okay.· And then there's a Palmer v.                                    23· ·meritorious case, we then offer representation on a
24· ·Volkswagen of America, Inc. case that you were                                   24· ·contingency fee basis.· This means we are only paid
25· ·involved in; is that correct?                                                    25· ·if we make a recovery on your behalf."

                                                            Page 12                                                                          Page 13
·1· · · · · · · · · So, with that statement as part of                                ·1· · · · A· · It was a while back.· I think it was a
·2· ·your website, you would agree that your firm holds                               ·2· ·Yamaha, maybe FJ1100.
·3· ·itself out as being competent to handle product                                  ·3· · · · Q· · And how long ago did you have that
·4· ·liability cases?                                                                 ·4· ·motorcycle?
·5· · · · A· · We're certainly competent to handle                                    ·5· · · · A· · How long ago did I have it?
·6· ·product liability cases.· With regard to the exact                               ·6· · · · Q· · Right.    844.533.DEPO
                                                                                                                              YVer1f




·7· ·wording of the website, a company does that for us                               ·7· · · · A· · I had it in college.· So...
·8· ·and, in all honesty, I don't know that I've reviewed                             ·8· · · · · · ·MR. MALOUF, SR.:· I didn't know about it,
·9· ·that language in years, and that's the language they                             ·9· · · · though.· You can put that in there.
10· ·put up there.· But, yes, we are competent to handle                              10· ·BY MR. MILLER:
11· ·product liability cases.                                                         11· · · · Q· · Did you have a motorcycle endorsement on
12· · · · Q· · And product liability cases usually -- not                             12· ·your driver's license?
13· ·usually, but always involve some sort of product                                 13· · · · A· · No.
14· ·that's a physical object.· And if it is available,                               14· · · · Q· · How long did you have your Yamaha
15· ·it needs to be preserved as evidence, doesn't it?                                15· ·motorcycle?
16· · · · A· · Sure.                                                                  16· · · · A· · Maybe a year.
17· · · · Q· · Are there any other types of cases besides                             17· · · · Q· · And that was a street motorcycle?
18· ·product cases where physical objects need to be                                  18· · · · A· · Yeah.
19· ·preserved?                                                                       19· · · · Q· · Okay.· And how many miles did you put on
20· · · · A· · As I sit here today, I -- I don't know.                                20· ·it?
21· · · · Q· · Okay.· I want to get into your experience                              21· · · · A· · I have no idea.
22· ·riding motorcycles.· Have you ever owned a                                       22· · · · Q· · Did you take it on cross-country trips
23· ·motorcycle?                                                                      23· ·or --
24· · · · A· · Yes.                                                                   24· · · · A· · No.
25· · · · Q· · What kind of motorcycle?                                               25· · · · Q· · -- did you ride around town?


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                    Ex. A-5
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 7 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 14..17
                                                            Page 14                                                                          Page 15
·1· · · · A· · No.· I drove it to Oxford and thought I                                ·1· · · · Q· · Did you buy it new or used?
·2· ·was going to die with the wind shear and everything                              ·2· · · · A· · Used.
·3· ·else.· So it's not something you take -- not                                     ·3· · · · Q· · Okay.· And I guess you sold it eventually?
·4· ·something I take more than five or ten miles.                                    ·4· · · · A· · I did.
·5· · · · Q· · Okay.· When you say with the wind shear,                               ·5· · · · Q· · And how much did you sell it for?
·6· ·what do you mean by that?                                                        ·6· · · · · · ·MR. MALOUF, SR.:· Is all of this relevant,
·7· · · · A· · Well, you don't have a windshield.                                     ·7· · · · Bobby?· The purchase of his motorcycle 25 years
·8· · · · Q· · Oh, windshield.· I thought you said shear.                             ·8· · · · ago, is that relevant?
·9· ·Okay.· It did not have a wind -- windshield?                                     ·9· · · · · · ·MR. MILLER:· I'm just trying to get into
10· · · · A· · Huh-uh.· It was my face.                                               10· · · · his experience and condition of motorcycle.
11· · · · Q· · All right.· Did you have any training in                               11· · · · · · ·MR. MALOUF, SR.:· Well, selling a
12· ·riding motorcycles?                                                              12· · · · motorcycle is not -- I'm going to tell him not
13· · · · A· · No.                                                                    13· · · · to answer that one.
14· · · · Q· · Did you ever ride dirt bikes?                                          14· · · · · · ·MR. MILLER:· That's fine.
15· · · · A· · Not -- no.                                                             15· ·BY MR. MILLER:
16· · · · Q· · Okay.                                                                  16· · · · Q· · When you operated this motorcycle, did you
17· · · · A· · I have before, but nothing to speak of.                                17· ·use both the front brake and the rear brake when you
18· · · · Q· · How many hours total do you think you                                  18· ·were braking?
19· ·operated your Yamaha motorcycle?                                                 19· · · · A· · Have I ever used the back brake on it?
20· · · · A· · It would be a pure guess.· I have no idea.                             20· ·Probably.· But on an average stop, no, I use front
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017




21· ·I rode it to class a few times.· Rode it on the                                  21· ·brake only.
22· ·weekends a few times.· If I rode it, I would not                                 22· · · · Q· · Did you ever do any work on the brakes on
23· ·ride it more than 30 minutes on a trip.· I had it                                23· ·that motorcycle?
24· ·for a year.· A bunch of friends had one.· We'd go                                24· · · · A· · Never.
25· ·riding, so I can't -- I can't tell you.                                          25· · · · Q· · Did you ever ride friends' motorcycles in

                                                            Page 16                                                                          Page 17
·1· ·the last 30 years or so?                                                         ·1· ·representatives who were there?
·2· · · · A· · When I was in college, --                                              ·2· · · · A· · No.· I was looking at that because there
·3· · · · Q· · Yes.                                                                   ·3· ·were certain comments made there by those
·4· · · · A· · -- I had a ton of friends that had                                     ·4· ·representatives and I have not gone back to the
·5· ·motorcycles.· We all had motorcycles.· I rode their                              ·5· ·roll call to see who made those certain comments and
·6· ·motorcycles.· Since then, I have not ridden a                                    ·6· ·stuff.              844.533.DEPO
                                                                                                                              YVer1f




·7· ·motorcycle.                                                                      ·7· · · · Q· · And what comments were those?
·8· · · · Q· · You were attorney of record for the                                    ·8· · · · A· · Well, just what they saw, what they
·9· ·Stubblefields in this case in the accident that                                  ·9· ·observed, and the comment that sticks out most from
10· ·occurred in January 2012, involved Bradley                                       10· ·everything was -- I believe it was an N.K. -- it was
11· ·Stubblefield.· And after that time, at some point in                             11· ·an older gentleman with a grayish hair.· I remember
12· ·time, you came to represent them; is that correct?                               12· ·when everybody was taking photographs, he came up
13· · · · A· · Sure.                                                                  13· ·and asked me if he could pull the brake.· I said,
14· · · · Q· · Okay.· And do you recall that there was a                              14· ·"Well, does it matter if you pull the brake?"· He
15· ·pre-litigation inspection of the subject motorcycle,                             15· ·said, "No."· I said, "Well, then you can pull the
16· ·a GSXR1000 on September 4, 2014?                                                 16· ·brake."· And he started pulling the brake before we
17· · · · A· · Yeah.· I had sent Suzuki a letter back,                                17· ·did any of the inspections, and I just remember he
18· ·what, six or seven months before that in April,                                  18· ·and I had that conversation whether or not pulling
19· ·asking them to come to preserve the bike, inspect                                19· ·the brake would affect anything and he said no.· So
20· ·the bike, and analyze the bike.· It took about six                               20· ·I said, "Sure."
21· ·or seven months, whatever, and subsequently they                                 21· · · · Q· · How many times did he pull the brake?
22· ·came.· They did a protocol, and the bike was                                     22· · · · A· · In my presence while I was kind of looking
23· ·thoroughly inspected in September of 2014 by Suzuki                              23· ·there, maybe two or three.
24· ·and Nissin.                                                                      24· · · · Q· · All right.· And then later, there was some
25· · · · Q· · Do you recall the names of the                                         25· ·force measurements taken of the front brake lever;


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                    Ex. A-6
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 8 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 18..21
                                                           Page 18                                                                          Page 19
·1· ·is that correct?                                                                ·1· ·certainly inconsistent with the statements that were
·2· · · · A· · There were.                                                           ·2· ·made at the inspection.
·3· · · · Q· · Yeah.· Okay.· Following that inspection,                              ·3· ·BY MR. MILLER:
·4· ·did you receive this letter dated October 17, 2014                              ·4· · · · Q· · How is that?
·5· ·from Suzuki from Cathi Black?                                                   ·5· · · · A· · Because Suzuki and Nissin both made it
·6· · · · A· · Yeah.· I didn't receive it on this date.                              ·6· ·very clear that they weren't going to do any other
·7· ·But I subsequently did receive it.                                              ·7· ·inspections, that they were done, they had seen
·8· · · · Q· · Okay.                                                                 ·8· ·everything they wanted to see and, upon their
·9· · · · · · ·MR. MILLER:· Make that Exhibit 4.                                     ·9· ·belief, the bike was not defective.· So their
10· · · · · · · · ·(Exhibit 4 was marked.)                                           10· ·participating in any other inspections certainly was
11· ·BY MR. MILLER:                                                                  11· ·not going to happen based on their -- what they told
12· · · · Q· · The last paragraph of the letter says,                                12· ·me at that time.
13· ·"Should your client choose to continue to pursue                                13· · · · Q· · And then on -- sometime later in October,
14· ·this claim, please preserve the motorcycle in its                               14· ·this letter is dated October 21, 2014 from Mr. Mark
15· ·current condition.· Also, if you plan to do any                                 15· ·D. Jicka at Watkins & Eager.· Did you receive that
16· ·further inspection or testing of the motorcycle,                                16· ·letter?
17· ·please give us prior notice to give us an                                       17· · · · A· · I obviously did.· Do I recall receiving
18· ·opportunity to be present."· Do you recall reading                              18· ·this letter, I do not.· But it was made an exhibit
19· ·that?                                                                           19· ·later.· But I'm -- I'm sure I did.· You asked me do
20· · · · A· · At some point, I did.                                                 20· ·I recall receiving it, I do not.
                                            BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                            Michael J.· Malouf, Jr.· - 09/11/2017




21· · · · Q· · Okay.                                                                 21· · · · · · ·MR. MILLER:· I want to make that
22· · · · · · ·MR. MALOUF, SR.:· Did you make that an                                22· · · · Exhibit 5.
23· · · · exhibit?                                                                   23· · · · · · · · ·(Exhibit 5 was marked.)
24· · · · · · ·MR. MILLER:· Four.                                                    24· ·BY MR. MILLER:
25· · · · A· · But I will say that statement was                                     25· · · · Q· · And this letter says, "The experts also
                                                           Page 20                                                                          Page 21
·1· ·determined that the measured brake lever resistance                             ·1· · · · marked up, this copy, so...
·2· ·force was sufficient and that the front brake was                               ·2· · · · · · ·MR. MILLER:· Okay.· We'll use this copy.
·3· ·functional and capable of stopping                                              ·3· · · · · · ·MR. THOMAS:· Is that one marked up?
·4· ·Mr. Stubblefield's motorcycle."· And then it says,                              ·4· · · · · · ·MR. MILLER:· Huh-uh.
·5· ·"If you decide to continue with this claim or to                                ·5· · · · · · ·MR. THOMAS:· Okay.· And that's· --
·6· ·file suit, please preserve the motorcycle in its                                ·6· · · · · · ·MR. MILLER:· Okay.· Make that Exhibit 6.
                                                                                                              844.533.DEPO
                                                                                                                             YVer1f




·7· ·current condition.· Also, if you plan to do any                                 ·7· · · · · · · · ·(Exhibit 6 was marked.)
·8· ·further inspection or testing of the motorcycle,                                ·8· ·BY MR. MILLER:
·9· ·please give us prior notice so we can -- so we can                              ·9· · · · Q· · Do you recall this letter with the ASTM
10· ·have an opportunity to be present."· And did you                                10· ·standards attached?
11· ·understand that last paragraph, that they wanted                                11· · · · A· · I recall it during the motion.· I don't
12· ·it -- that --                                                                   12· ·recall receiving it in June or July, whenever it was
13· · · · A· · Sure.                                                                 13· ·sent, 2015.
14· · · · Q· · -- Nissin Kogyo wanted to be present if                               14· · · · Q· · And the third paragraph says, "The subject
15· ·you tested it again?                                                            15· ·motorcycle is an important piece of evidence for all
16· · · · A· · It was very similar to your letter.· Like                             16· ·parties involved."· And do you agree with that?
17· ·I said, I don't know when I received it but that's                              17· · · · A· · Yeah, which is why I had you guys come and
18· ·exactly what was done for that first inspection.                                18· ·preserve the motorcycle at the first inspection.
19· · · · Q· · Then after we got into litigation, Kat                                19· · · · Q· · And, also, the -- in that same paragraph,
20· ·Carrington of our office sent you a letter dated                                20· ·Kat says, "We request that the subject motorcycle
21· ·July 30, 2015.· Do you recall getting that?                                     21· ·remain stationary and be stored in a dry, secure
22· · · · A· · I don't specifically recall receiving it                              22· ·area and not be used."· Do you recall that?
23· ·but I have read it before.· It's part of y'all's                                23· · · · A· · No, I don't recall that.
24· ·motions.                                                                        24· · · · · · ·MR. MILLER:· Bless you.
25· · · · · · ·MR. THOMAS:· I think this one has been                                25· · · · · · ·THE COURT REPORTER:· Thank you.


                                                                                                                                      844.533.DEPO
                                                                                                                                                      YVer1f




                                                                   Ex. A-7
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 9 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 22..25
                                                            Page 22                                                                          Page 23
·1· ·BY MR. MILLER:                                                                   ·1· ·whatever the letter says.
·2· · · · Q· · Have you ever reviewed the ASTM standards                              ·2· · · · Q· · Then she says, "If your clients have
·3· ·regarding the preservation of evidence?                                          ·3· ·altered or changed the subject motorcycle in any way
·4· · · · A· · Not before -- not that I recall.                                       ·4· ·since the accident, please tell us in detail what
·5· · · · Q· · I mean, like in other cases before this                                ·5· ·changes or alterations have been made."· Do you
·6· ·one, did you have any occasion to review these                                   ·6· ·agree that's what it says on the second page?
·7· ·standards?                                                                       ·7· · · · A· · Yes.
·8· · · · A· · No.                                                                    ·8· · · · Q· · Okay.· Have you gotten or received
·9· · · · Q· · One of the standards is designated                                     ·9· ·evidence preservation letters in other cases before
10· ·E 1188-05.· The other one is E 860-97.· Did you read                             10· ·this one?
11· ·these standards when Kat sent them to you?                                       11· · · · A· · No.
12· · · · A· · I read them at some point.                                             12· · · · Q· · Have you got -- have you received any
13· · · · Q· · And do you agree that Kat's letter, the                                13· ·evidence preservation letters in any cases after
14· ·second to the last paragraph says, "If your clients                              14· ·this one was filed?
15· ·contemplate selling the subject motorcycle,                                      15· · · · A· · Not that I'm aware of, no.
16· ·disposing of the subject motorcycle, altering the                                16· · · · Q· · Okay.· There was some riding of the
17· ·subject motorcycle, disassembling the subject                                    17· ·subject motorcycle conducted by a young man named
18· ·motorcycle, testing the subject motorcycle, or                                   18· ·Preston Lind and I'm going to ask you some questions
19· ·engaging in any other activities which in any way                                19· ·about him.· How did you happen to know Preston Lind?
20· ·may alter the post-accident condition of the subject                             20· · · · A· · I didn't know him.· I was asking friends,
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017



21· ·motorcycle, including altering any evidence such as                              21· ·asking mechanics, asking anybody I knew if they knew
22· ·markings and scratchings on the subject motorcycle,                              22· ·a professional motorcycle rider, and his name came
23· ·please notify me immediately."· Do you agree that's                              23· ·up.· And I don't even know how I got in touch with
24· ·what she said?                                                                   24· ·him but his name came up and I contacted him and he
25· · · · A· · The letter says what it says.· I mean,                                 25· ·said he was an experienced rider.

                                                            Page 24                                                                          Page 25
·1· · · · Q· · And how did you contact him?· I mean, did                              ·1· ·background information on the types of motorcycles
·2· ·you call him or --                                                               ·2· ·Mr. Lind had ridden?
·3· · · · A· · Yeah.· Just called him.                                                ·3· · · · A· · No.
·4· · · · Q· · Okay.· How did you get his number?                                     ·4· · · · Q· · Do you know if he had ever ridden a Suzuki
·5· · · · A· · One of my contact friends, a friend of a                               ·5· ·before?
·6· ·friend I think led me on to him.                                                 ·6· · · · A· · No.       844.533.DEPO
                                                                                                                              YVer1f




·7· · · · Q· · All right.· Do you know who that was?                                  ·7· · · · Q· · And how was he going to evaluate this
·8· · · · A· · No.                                                                    ·8· ·particular motorcycle?
·9· · · · Q· · Did you ever meet his mother, Jennifer                                 ·9· · · · A· · I guess just based on his experience.
10· ·Lind?                                                                            10· ·We -- we had nothing to compare it to, and so that's
11· · · · A· · No.· I mean, I -- I think I knew her as                                11· ·why I didn't really consider it a scientific or
12· ·kids.· I had no idea they were related.· But I think                             12· ·valid test.· It was merely an observation for me to
13· ·we knew -- I knew her as a child, I guess.                                       13· ·go forward with the litigation.
14· · · · Q· · I mean, did you talk to her at all since                               14· · · · Q· · And when did you contact him, in what
15· ·childhood?                                                                       15· ·month and year?
16· · · · A· · No.· No.· I -- no.                                                     16· · · · A· · It would have been shortly before his ride
17· · · · Q· · Have you talked to her at all in the last                              17· ·and after -- after your inspection.
18· ·two years?                                                                       18· · · · Q· · So it would have been after the
19· · · · A· · No.· I didn't know that was her child                                  19· ·September 4, 2014 inspection?
20· ·until the day of her deposition.                                                 20· · · · A· · Yes.
21· · · · Q· · What did you ask Mr. Lind to do?                                       21· · · · Q· · Okay.· I believe you said later in a
22· · · · A· · I asked Mr. Lind to evaluate whether or                                22· ·letter that you wrote to me that the riding was in
23· ·not -- or to tell me if that motorcycle was                                      23· ·November; is that correct?
24· ·performing as he expected.                                                       24· · · · A· · It was the last part of October, first
25· · · · Q· · Do you have any -- did you have any                                    25· ·part of November.· It was -- it was -- my best


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                    Ex. A-8
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 10 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 26..29
                                                            Page 26                                                                          Page 27
·1· ·recollection was the first of November, but it could                             ·1· · · · A· · But before that, I'm not aware that I sent
·2· ·have been end of October.                                                        ·2· ·him any text messages.· I could have but I just -- I
·3· · · · Q· · Did you agree to pay Mr. Lind for riding                               ·3· ·don't have them and I think everything was voice
·4· ·the motorcycle?                                                                  ·4· ·calls.
·5· · · · A· · I did.                                                                 ·5· · · · Q· · At some point in time, you provided me and
·6· · · · Q· · And did you pay him?                                                   ·6· ·others with a telephone number for Preston Lind,
·7· · · · A· · I have not paid him yet, no.                                           ·7· ·(850) 225-0007?
·8· · · · Q· · Okay.· How much did you agree to pay him?                              ·8· · · · A· · Uh-huh.
·9· · · · A· · I think we agreed to $20 an hour.                                      ·9· · · · Q· · And where did you get that number?
10· · · · Q· · And how many hours did he have involved in                             10· · · · A· · I think that's the number I always had for
11· ·this test riding?                                                                11· ·him, I think.
12· · · · A· · I think it was less than -- it was right                               12· · · · Q· · Was it stored on your cell phone or was it
13· ·around an hour.· And that's why once litigation got                              13· ·written down somewhere?
14· ·involved, he was going to come back and do more                                  14· · · · A· · It was not -- I don't know if I -- it
15· ·riding tests and he wanted to add it altogether and                              15· ·could have been stored in my phone.· That would have
16· ·I said, "Fine."                                                                  16· ·been the most likely way to get it.· But I think
17· · · · Q· · Was there ever any writing of any kind,                                17· ·also at the same time, when I was looking for him, I
18· ·like an e-mail or text message or anything like                                  18· ·was calling all my mechanics to figure out who would
19· ·that, between you and Preston Lind?                                              19· ·have his phone number or if it was an updated phone
20· · · · A· · I don't have any text message.· I don't                                20· ·number, so it was either -- either already on my
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017



21· ·believe there was.· I think it was all phone calls.                              21· ·phone or contacting my friends who -- try to see if
22· ·I know after when I was looking for him, I sent him                              22· ·I could find his phone number that way as well.· So
23· ·a text message because he wouldn't return my phone                               23· ·one of those two.
24· ·calls.                                                                           24· · · · Q· · What is your cell phone provider?
25· · · · Q· · Uh-huh.                                                                25· · · · A· · Mine is C-Spire.
                                                            Page 28                                                                          Page 29
·1· · · · Q· · And is the account in the name of Michael                              ·1· · · · A· · I have.
·2· ·Malouf, Jr.?                                                                     ·2· · · · Q· · How did the motorcycle get to the
·3· · · · A· · No.                                                                    ·3· ·warehouse on South State Street from Dan
·4· · · · Q· · What is -- what is the account?                                        ·4· ·Stubblefield's garage?
·5· · · · A· · Malouf Downtown Properties.                                            ·5· · · · A· · On that trailer.· It was on that trailer.
·6· · · · Q· · Do you remember what day, what specific                                ·6· ·And I picked it up from his house, took it to the
                                                                                                               844.533.DEPO
                                                                                                                              YVer1f




·7· ·day Preston Lind did the test riding?                                            ·7· ·warehouse, and it was stored there.
·8· · · · A· · No.· You asked me that.· I don't.                                      ·8· · · · Q· · Between the time of the inspection on
·9· · · · Q· · And how did you get the motorcycle from                                ·9· ·September 4, 2014, and this riding by Preston Lind,
10· ·wherever it was to the JFC complex?                                              10· ·did anybody operate the motorcycle in any way?
11· · · · A· · It was on a trailer.                                                   11· · · · A· · No.
12· · · · Q· · And whose trailer was it?                                              12· · · · Q· · Did anybody crank the motorcycle or do
13· · · · A· · I think it was Dan Stubblefield's trailer.                             13· ·anything to it, change the oil or anything?
14· · · · Q· · And where was the bike located before the                              14· · · · A· · No.· Not that I'm aware of.
15· ·testing?                                                                         15· · · · Q· · When you moved the motorcycle from the
16· · · · A· · At the warehouse down on South State                                   16· ·warehouse to the JFC, which is Jackson Football Club
17· ·Street.                                                                          17· ·complex, did you and Preston Lind put the bike on
18· · · · Q· · What is the name of the warehouse?                                     18· ·the trailer or did you do that by yourself?
19· · · · A· · There's no name on it.· It's just 856                                  19· · · · A· · It was already on the trailer.
20· ·South State Street.                                                              20· · · · Q· · So it just stayed on the trailer?
21· · · · Q· · Okay.· And is that something that you own                              21· · · · A· · Stayed on the trailer.
22· ·or lease?                                                                        22· · · · Q· · And you think it was Dan Stubblefield's
23· · · · A· · I own it.                                                              23· ·trailer?
24· · · · Q· · And do you store objects that are related                              24· · · · A· · I believe so.
25· ·to litigation there?                                                             25· · · · Q· · Do you know where it is now, the trailer?


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                    Ex. A-9
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 11 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 30..33
                                                            Page 30                                                                          Page 31
·1· · · · A· · I -- Dan has it.                                                       ·1· · · · Q· · Okay.· Part of that parking lot is -- or a
·2· · · · Q· · Was this testing on a weekend, do you                                  ·2· ·lot of it is paved asphalt and some of it is what's
·3· ·recall, or not?                                                                  ·3· ·called chip seal.
·4· · · · A· · Probably not.                                                          ·4· · · · A· · Uh-huh.
·5· · · · Q· · What time of day was the testing?                                      ·5· · · · Q· · Do you know what I'm talking about?
·6· · · · A· · I have no -- I would assume 2:00.                                      ·6· · · · A· · I do.
·7· · · · Q· · And what was the weather like that day?                                ·7· · · · Q· · Where did he ride the bike, or did he ride
·8· · · · A· · Pretty day.                                                            ·8· ·it on both surfaces or just one or the other?
·9· · · · Q· · All right.· So the surface was dry?                                    ·9· · · · A· · Both.
10· · · · A· · Yeah.                                                                  10· · · · Q· · Okay.· When he was testing the brakes,
11· · · · Q· · Did you give Mr. Lind any guidance or                                  11· ·where was he riding the bike when he was applying
12· ·directions about what to do to test the bike?                                    12· ·the brakes?
13· · · · A· · I did not.                                                             13· · · · A· · Mostly on the chip seal.
14· · · · Q· · What did you ask him to do?                                            14· · · · Q· · Did you take any photographs of this
15· · · · A· · I asked him to observe whether or not the                              15· ·testing?
16· ·front brake was proper.                                                          16· · · · A· · I did not.
17· · · · Q· · And did you ask him to use the rear brake?                             17· · · · Q· · Did you take any video?
18· · · · A· · No.                                                                    18· · · · A· · I did not.
19· · · · Q· · And was anybody there besides you and                                  19· · · · Q· · Did you take any notes?
20· ·Mr. Lind when he was riding the bike?                                            20· · · · A· · No.· There was nothing to take.
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017



21· · · · A· · No.                                                                    21· · · · Q· · Did you tell Preston Lind anything about
22· · · · Q· · And where did this riding take place?                                  22· ·Bradley Stubblefield's accident?
23· · · · A· · At the JFC soccer field, the same location                             23· · · · A· · I'm sure I did.· I mean, I'm sure I said
24· ·that I met you and Mr. Hoover out there for him to                               24· ·that there's a question whether or not the front
25· ·do his riding test.                                                              25· ·brakes will adequately stop while riding.· And --
                                                            Page 32                                                                          Page 33
·1· ·and I don't know that I would have told him anything                             ·1· ·by me, so...
·2· ·else.                                                                            ·2· · · · Q· · So you don't know whether there was
·3· · · · Q· · Did you tell him what speed to operate the                             ·3· ·aftermarket brake levers that were on at the time of
·4· ·motorcycle?                                                                      ·4· ·the accident or the original equipment brake levers?
·5· · · · A· · I told him that -- not necessarily. I                                  ·5· · · · A· · I do not know.
·6· ·just said we think Mr. Stubblefield was going                                    ·6· · · · Q· · So how many times did Mr. Lind apply
                                                                                                               844.533.DEPO
                                                                                                                              YVer1f




·7· ·somewhere between 30 to 40 miles per hour.                                       ·7· ·brakes to stop the motorcycle?
·8· · · · Q· · Did you -- tell me what you saw Preston                                ·8· · · · A· · I provided a letter earlier stating to the
·9· ·Lind do after the bike was off the trailer.                                      ·9· ·best of my recollection that he made several runs in
10· · · · A· · He pulled the brake several times.· And he                             10· ·my presence.· How many times he pulled that front
11· ·was going to warm up the bike or test drive it                                   11· ·brake, I have no idea.
12· ·because I wanted to make sure he was comfortable                                 12· · · · Q· · Did you tell him anything about the
13· ·even doing it.· So we put the brake in position six                              13· ·potential that gravel at the accident scene might
14· ·because that was the only position that would have                               14· ·have had some -- something to do with
15· ·any pressure to give him any type of assistance.                                 15· ·Mr. Stubblefield's accident?
16· ·And so he rode the bike around several laps, came                                16· · · · A· · I have no idea.· I don't specifically have
17· ·back and said he felt comfortable to try to apply                                17· ·that recollection or recall discussing that with
18· ·the brakes going 30 to 35 miles per hour.· I said                                18· ·him, gravel, but --
19· ·okay.· And that's what he did.                                                   19· · · · Q· · Did you -- go ahead.
20· · · · Q· · What type of brake levers were on the bike                             20· · · · A· · I don't recall.
21· ·during this riding?                                                              21· · · · Q· · Okay.· Did you ask Mr. Lind to try to
22· · · · A· · We didn't change any brake levers, so                                  22· ·brake in some gravel out there?
23· ·whatever was on there at the end of Suzuki's                                     23· · · · A· · No.· But -- no.· No.· I did not ask him to
24· ·inspection.· As I sit here today, I have no idea.                                24· ·do any type of braking in gravel.
25· ·But brake levers have never been changed or placed                               25· · · · Q· · Did you tell Mr. Lind that the brakes had


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                  Ex. A-10
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 12 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 34..37
                                                            Page 34                                                                          Page 35
·1· ·not been used in almost three years?· I think 2                                  ·1· ·everything.· We weren't able to get any relevant
·2· ·years and 11 months.                                                             ·2· ·information out of it other than a general opinion,
·3· · · · A· · No.                                                                    ·3· ·which we already had, that the brakes were not being
·4· · · · Q· · Did you tell him that the brake fluid had                              ·4· ·responsive.
·5· ·not been changed in the last two years and 11 months                             ·5· · · · Q· · But you agree that it had been about two
·6· ·at least?                                                                        ·6· ·years and 11 months since the brakes had been
·7· · · · A· · No.                                                                    ·7· ·operated on that motorcycle?
·8· · · · Q· · So what do you recall happening out there                              ·8· · · · A· · Yes, sir.
·9· ·that day as far as what you observed Mr. Lind do?                                ·9· · · · Q· · When Mr. Lind rode it?
10· · · · A· · I recall him making several loops. I                                   10· · · · A· · Yes.
11· ·recall asking him if he felt like the brake was                                  11· · · · Q· · Now, how many laps did Mr. Lind ride the
12· ·responsive, as he's familiar with his bikes.· He                                 12· ·motorcycle?
13· ·said no.· I said, "Can we quantify that?· Is there                               13· · · · A· · I don't know.· It would have been 2.7
14· ·any way we can decide?· Do we -- can we quantify                                 14· ·miles worth, whatever that is, and I don't even know
15· ·it?"· We had no instrumentation out there.· And he                               15· ·the length.· I know we went from one side to the
16· ·said, "Well, I'll try to" -- there were lines out                                16· ·other side of the parking lot.· So I know we did
17· ·there.· He was going to try to start applying the                                17· ·several with the different brake positions, seeing
18· ·brake at one line and see how far it would go.· He                               18· ·if that would make a difference.· And so I know we
19· ·was not able -- he was not capable of stopping when                              19· ·did several with different brake positions.· But
20· ·the line came up.· And so that's all I recall. I                                 20· ·that was it.
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017



21· ·was sitting there.· He could not do that.                                        21· · · · Q· · Okay.· You wrote a letter to me and to
22· · · · · · · · · I said, "Well, look, we need -- we                                22· ·Mr. Mark Jicka dated August 2, 2016.· Do you recall
23· ·need something.· We need instrumentation or                                      23· ·that?
24· ·something to try to record this."· We certainly                                  24· · · · A· · I do.
25· ·didn't have anything.· So we stopped doing                                       25· · · · · · ·MR. MILLER:· I want to make this letter
                                                            Page 36                                                                          Page 37
·1· · · · Exhibit 7.                                                                  ·1· ·best I can to recall the intent of going out there
·2· · · · · · · · ·(Exhibit 7 was marked.)                                            ·2· ·and my -- my thoughts with how many laps he would
·3· ·BY MR. MILLER:                                                                   ·3· ·have done during that period.· Could it have been a
·4· · · · Q· · The first part of the letter is a chain of                             ·4· ·few more?· It probably wasn't any less.· Could it
·5· ·custody of -- and this is something that the Court                               ·5· ·have been a few more, sure.· But I know in general,
·6· ·ordered by order July 28, 2016, that you describe                                ·6· ·he rode it several laps to make sure he could --
                                                                                                               844.533.DEPO
                                                                                                                              YVer1f




·7· ·the chain of custody; is that right?                                             ·7· ·felt comfortable on the bike.· And then I know we
·8· · · · A· · Yes.                                                                   ·8· ·changed the brake lever positions two or three times
·9· · · · Q· · And you said that from the date of the                                 ·9· ·or three or four times.· And so that's how I came up
10· ·accident, Dan Stubblefield had possession of the                                 10· ·with this.· And that's just the best of my
11· ·bike in his personal garage, and I'm paraphrasing.                               11· ·recollection at the time.
12· ·On or about October 2014, it was moved by you to a                               12· · · · Q· · Would Mr. Lind say something to you after
13· ·storage unit that you just described at 856 South                                13· ·each lap?
14· ·State Street in Jackson until March 4, 2016.· And                                14· · · · A· · I don't think he did.
15· ·then you took it to Marietta, Georgia to your                                    15· · · · Q· · How do you know whether or not the front
16· ·expert's place of business at Applied Technical                                  16· ·brake engaged or not?
17· ·Services there; is that correct?                                                 17· · · · A· · That was just my observation of whether or
18· · · · A· · Yes.                                                                   18· ·not it locked up.
19· · · · Q· · Then you have a description on the second                              19· · · · Q· · So were you looking for the wheel to lock
20· ·page of your letter of the operation of the                                      20· ·up?
21· ·motorcycle between September 4, 2014 and May 13,                                 21· · · · A· · I was.
22· ·2016.· And how did you recall the different laps and                             22· · · · Q· · And do you know that it's not necessary to
23· ·brake response and the various things that you have                              23· ·lock up the front wheel in order to have a braking
24· ·here in this paragraph?                                                          24· ·force?
25· · · · A· · It was a pure guess.· I just -- I did the                              25· · · · A· · According to Mr. Hoover, I understand


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                  Ex. A-11
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 13 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 38..41
                                                            Page 38                                                                          Page 39
·1· ·that, yeah.                                                                      ·1· ·ends to turn around or do whatever, I was not able
·2· · · · Q· · So when you say that the front brake                                   ·2· ·to observe any type of braking that he did then.
·3· ·engaged on this last final lap at speeds 28 to 30,                               ·3· · · · Q· · Do you -- do you know if he locked up the
·4· ·then the front -- you say the front brake engaged,                               ·4· ·rear wheel at any time?
·5· ·so the front wheel was locked?                                                   ·5· · · · A· · I do.
·6· · · · A· · Yes.                                                                   ·6· · · · Q· · What do you know about that?
·7· · · · Q· · You observed it locked?                                                ·7· · · · A· · I just -- I -- I saw him lock up the rear
·8· · · · A· · Yes.                                                                   ·8· ·wheel.· So, I mean, --
·9· · · · Q· · And it skidded?                                                        ·9· · · · Q· · How many times did he lock up the rear
10· · · · A· · I don't know that it skidded but it -- it                              10· ·wheel?
11· ·came -- it had more force than anything else.· But                               11· · · · A· · I only saw it one time.
12· ·no, did I -- I did not observe it skidding.· I do --                             12· · · · Q· · And how many times did he lock up the
13· ·I believe it came very close to locking up, as                                   13· ·front wheel?
14· ·Mr. Hoover will say.· Now, whether or not it's -- I                              14· · · · A· · I only saw it one time.
15· ·did not observe it skidding or locking up like I                                 15· · · · Q· · How many times do you think Mr. Lind
16· ·would any other lockup, but, yes, it -- it came very                             16· ·applied the front brake lever during that 2.7 or 2.8
17· ·close of not locking up.                                                         17· ·miles of test riding?
18· · · · Q· · Is that the only time it came close to                                 18· · · · A· · I'd say -- I have no idea.
19· ·locking up?                                                                      19· · · · Q· · When you say the front wheel you observed
20· · · · A· · That I observed it, yes.                                               20· ·lock up, how long was it locked up?· What was the
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017



21· · · · Q· · Were there some other times that you might                             21· ·duration in seconds or distance?
22· ·not have observed it when Mr. Lind was operating it?                             22· · · · A· · It was not a second.· It was no distance.
23· · · · A· · It is possible when he went to both ends                               23· ·I mean, it was -- it would come to a slow stop.
24· ·of the -- when he went to both ends -- I was                                     24· ·It --
25· ·standing in the middle.· So when he went to other                                25· · · · Q· · Okay.
                                                            Page 40                                                                          Page 41
·1· · · · A· · The -- the bike, as I observed that one                                ·1· · · · A· · I just observed at the end, overall, he
·2· ·time, he did not -- the -- of course, I can't see                                ·2· ·said, "Yes, this is not performing as it should."
·3· ·his hand movement, but he was not going full speed                               ·3· ·That was his statement with regard to the front
·4· ·and it locked up and it took several seconds and it                              ·4· ·brakes.· But he did not stop after every ride and
·5· ·drug.· That did not happen.· What happened was he                                ·5· ·say -- give me a percentage or anything.
·6· ·was going, it came to a very slow stop, and then                                 ·6· · · · Q· · Did Preston Lind ever tell you whoever
                                                                                                               844.533.DEPO
                                                                                                                              YVer1f




·7· ·seconds before the bike came to a complete stop, the                             ·7· ·wrecked the bike obviously did not know how to ride
·8· ·wheels locked at that point.· So --                                              ·8· ·because there was nothing wrong with the motorcycle?
·9· · · · Q· · The front wheel?                                                       ·9· · · · A· · Absolutely not.· And that's contrary to
10· · · · A· · The front wheel stopped.                                               10· ·him saying the brakes still were not functioning
11· · · · Q· · Okay.                                                                  11· ·properly.
12· · · · A· · But it was at the end of a rolling stop.                               12· · · · Q· · Did he say there was nothing wrong with
13· ·It was not a lockup as you would observe on a car or                             13· ·the bike?
14· ·anything else like that.                                                         14· · · · A· · He said there was nothing wrong with the
15· · · · Q· · Did Preston Lind tell you that the brakes                              15· ·back brake.
16· ·were not engaging or is this just something that you                             16· · · · Q· · Did he say there was nothing wrong with
17· ·observed?                                                                        17· ·both brakes?
18· · · · A· · Well, when you say the brakes, he said the                             18· · · · A· · No.
19· ·back brake worked fine, so the back brake worked                                 19· · · · Q· · Did you look at the tires after this test
20· ·fine.· I observed -- I observed that and that's what                             20· ·riding by Preston Lind?
21· ·he told me.· The front brakes -- what was your                                   21· · · · A· · I did not.
22· ·question?                                                                        22· · · · · · ·MR. MILLER:· I'm going to attach this
23· · · · Q· · Well, did he tell you after each lap how                               23· · · · series of photos that we had produced attached
24· ·the brakes performed or did you just observe how the                             24· · · · to an affidavit by Todd Hoover, and this will
25· ·back brakes performed?                                                           25· · · · be Exhibit 8.


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                  Ex. A-12
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 14 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 42..45
                                                            Page 42                                                                          Page 43
·1· · · · · · · · ·(Exhibit 8 was marked.)                                            ·1· · · · unless you're asking him as an expert or just
·2· ·BY MR. MILLER:                                                                   ·2· · · · casual observing, you know.
·3· · · · Q· · The first series of photos are those that                              ·3· · · · · · ·MR. MILLER:· I'm just asking him when he
·4· ·were taken at the September 4, 2014 inspection at                                ·4· · · · observed the scuff marks on the tires.
·5· ·Dan Stubblefield's garage.· And then Exhibit 2 of                                ·5· · · · · · ·MR. MALOUF, SR.:· Well, he has answered
·6· ·Exhibit 8 are photographs taken at the May 13, 2016                              ·6· · · · that.· On May 13th, he said, 2016.
·7· ·inspection at the Applied Technical Services                                     ·7· ·BY MR. MILLER:
·8· ·facility in Marietta, Georgia.· And did you observe                              ·8· · · · Q· · So you disagree that there's scuff marks
·9· ·the scuff marks on the tires at any time?                                        ·9· ·on the front tire caused by Preston Lind's driving?
10· · · · A· · I think I did at the -- at that                                        10· · · · A· · No, I don't disagree.· I just --
11· ·inspection, yes.                                                                 11· · · · · · ·MR. MALOUF, SR.:· And, understand, if I
12· · · · Q· · At the May 13, 2016 inspection?                                        12· · · · answer -- understand his question, that's not
13· · · · A· · Yeah, in Atlanta.                                                      13· · · · to say he agrees.· He doesn't agree or
14· · · · Q· · Did you see the scuff marks the day that                               14· · · · disagree.· He doesn't know, is my
15· ·Preston Lind tested the motorcycle?                                              15· · · · understanding, so I don't want any
16· · · · A· · I don't recall.                                                        16· · · · misconceptions here.
17· · · · Q· · Do you agree that those scuff marks were                               17· · · · A· · If there are any tire marks on that -- if
18· ·caused by Preston Lind's test riding?                                            18· ·there are any marks on that front tire that were not
19· · · · A· · I do.· Well, wait a minute.· I agree that                              19· ·in the photographs at our inspection when it was
20· ·the back tire, Number 15 -- the front tire, I still                              20· ·preserved by your experts, any additional marks on
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017



21· ·can't see -- I -- I can't see what Todd Hoover is                                21· ·the front tire would have been done by Preston.· So
22· ·seeing with the front tires.· But the back tires                                 22· ·I would agree with that.
23· ·was -- was evident, yes.· I'm not saying it -- I'm                               23· ·BY MR. MILLER:
24· ·just saying I can't see what Todd Hoover is seeing.                              24· · · · Q· · And you would agree that what Preston Lind
25· · · · · · ·MR. MALOUF, SR.:· And I'm going to object                              25· ·was doing was testing the motorcycle and the brakes?

                                                            Page 44                                                                          Page 45
·1· · · · A· · No.· I mean -- I was trying to analyze                                 ·1· ·protected.
·2· ·whether or not it was working.· Was it a scientific                              ·2· · · · Q· · Well, you said that you didn't pay
·3· ·testing, no, it was not.· It was a general                                       ·3· ·Mr. Lind the $20 for the one hour driving because
·4· ·motorcycle rider, does this -- do these brakes                                   ·4· ·you anticipated some further testing; is that
·5· ·function as they should?· We had a statute of                                    ·5· ·correct?
·6· ·limitations coming up.· I had to know an answer                                  ·6· · · · A· · Yes.      844.533.DEPO
                                                                                                                              YVer1f




·7· ·immediately.· And the representatives -- the                                     ·7· · · · Q· · Did you ever contact him again after this
·8· ·representations made by your experts saying that                                 ·8· ·test riding?
·9· ·there was nothing wrong with the bike, I -- I just                               ·9· · · · A· · No.· It took about a year for y'all --
10· ·didn't agree with that, but I wanted to make sure                                10· ·everybody to get served, everything to get done.
11· ·before I filed this lawsuit.                                                     11· ·And so, I mean, it was a long period of time.· And
12· · · · Q· · Well, after you filed the lawsuit, the                                 12· ·then after that, I ended up finding what I thought
13· ·parties were required to submit initial -- what's                                13· ·was a better expert, so I had no reason to contact
14· ·called initial disclosures, and you on behalf of the                             14· ·him.· Well, other than if we were going to do the
15· ·plaintiffs submitted initial disclosures on                                      15· ·testing in Jackson, he was going to do that.
16· ·October 28, 2015, and did not list Preston Lind as a                             16· · · · Q· · In your letter of August 2, 2016, that's
17· ·witness; is that correct?                                                        17· ·attached as Exhibit 7, you say, "On May 12, 2016,
18· · · · A· · That's correct.                                                        18· ·the motorcycle battery was replaced and the
19· · · · Q· · And also, you responded to interrogatories                             19· ·motorcycle was cranked and fitted with a stop gap on
20· ·on February 12, 2016, and you did not list Preston                               20· ·the front brake lever to prepare for proposed
21· ·Lind as a witness there either, did you?                                         21· ·functional testing on May 13th.· The bike was
22· · · · A· · That's right.· I don't think he's a                                    22· ·operated by Michael Malouf, Jr. approximately
23· ·witness.· He's an undisclosed consultant and I think                             23· ·100 yards at 15 to 25 miles per hour.· The front
24· ·he's protected.· I don't think any of his                                        24· ·brake did not engage, no scuffs on the front or back
25· ·opinions -- I think all of his opinions are                                      25· ·tires were created.· No notes, video, or data was


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                  Ex. A-13
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 15 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 46..49
                                                            Page 46                                                                          Page 47
·1· ·collected."· So at the Applied Technical Services                                ·1· · · · Q· · And what -- what was the response you got
·2· ·facility in Marietta, you rode the bike on May 14 --                             ·2· ·from the front brake lever?
·3· ·I mean May 13, --                                                                ·3· · · · A· · Well, I put it in position six, because I
·4· · · · A· · Briefly.                                                               ·4· ·knew that would be the only amount of pressure
·5· · · · Q· · -- 2016.· Tell me what you did.                                        ·5· ·available.
·6· · · · A· · We -- we decided -- as you know, it was                                ·6· · · · Q· · That's the maximum?
·7· ·last minute -- to try to do the functional testing.                              ·7· · · · A· · The maximum distance.
·8· ·We were trying to make sure -- we had limited time.                              ·8· · · · Q· · Distance?· Okay.
·9· ·I wanted to make sure that we had everything                                     ·9· · · · A· · Let me say this.· I'm sorry.· I have no
10· ·prepared.· The question was whether or not we had                                10· ·idea what levers were on there so I don't know if it
11· ·adequate space to do this.· And so we had no idea                                11· ·was position one or position six.· I know it was the
12· ·how long it would take to get the bike up to 15 to                               12· ·furthest position.
13· ·20 miles per hour, and so I did that to see what                                 13· · · · Q· · All right.· Was this the aftermarket
14· ·type of spacing.· We decided that we didn't have                                 14· ·levers or the original equipment levers?
15· ·enough space, and then the -- the testing didn't go                              15· · · · A· · It was -- all that is well documented.
16· ·forward that day anyhow, so -- that following day.                               16· · · · Q· · What happened when you applied the
17· · · · Q· · All right.· When you rode the bike, did                                17· ·brake -- front brake lever?
18· ·anybody else ride the bike that day?                                             18· · · · A· · Same thing that -- that happened every
19· · · · A· · No.                                                                    19· ·time it's been applied from the first inspection all
20· · · · Q· · When you rode it, did you squeeze the                                  20· ·the way to the last inspection.· To my observance,
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017



21· ·front brake lever when you were cranking the engine?                             21· ·it was the exact same pressure that was there on --
22· · · · A· · I doubt it.                                                            22· ·throughout all the inspections.
23· · · · Q· · And how many times did you operate the                                 23· · · · Q· · I mean, did the brake lever touch the
24· ·front brake lever that day?                                                      24· ·grip?
25· · · · A· · Maybe twice.                                                           25· · · · A· · Yes.
                                                            Page 48                                                                          Page 49
·1· · · · Q· · Was any brake force achieved?                                          ·1· ·what y'all did when y'all came in 2014.· A video,
·2· · · · A· · There was some.· Minimal.· Minimal brake                               ·2· ·they recorded, they tested the pressure.· Suzuki did
·3· ·force.· Same thing that was observed in all of the                               ·3· ·all of that back in 2014.· That's exactly what they
·4· ·testing.· But, again, I was not there to apply                                   ·4· ·did.
·5· ·braking.· The question was was there space to run a                              ·5· · · · Q· · All right.· And then the next standard
·6· ·test.· The braking was going -- testing was going to                             ·6· ·that's attached to the letter is E 860-97, Examining
                                                                                                               844.533.DEPO
                                                                                                                              YVer1f




·7· ·occur the next day, which did not end up occurring.                              ·7· ·and Preparing Items That Are or May Become Involved
·8· · · · Q· · Have you ever had a case where ASTM                                    ·8· ·in Criminal or Civil Litigation.· And its Section
·9· ·standards were an issue or part of the case?                                     ·9· ·4.2 says, "If proposed tests, examinations, or other
10· · · · A· · Not -- as I sit here today, I don't -- I                               10· ·actions are likely to alter the nature, state, or
11· ·don't believe so.                                                                11· ·condition of the evidence so as to preclude or limit
12· · · · Q· · The standard E 1188-05 titled Standard                                 12· ·additional examination and testing, the person,
13· ·Practice for Collection and Preservation of                                      13· ·firm, or corporation planning to perform the
14· ·Information and Physical Items by a Technical                                    14· ·proposed actions shall:
15· ·Investigator, and subparagraph 4.2 says, "Obtain and                             15· · · · · · · · · First, "Notify its client that the
16· ·preserve physical items as early as possible.· Plan                              16· ·proposed action is likely to alter the nature,
17· ·the investigation to protect physical evidence                                   17· ·state, or condition of the evidence so as to
18· ·significant to the incident.· The plans should                                   18· ·preclude or limit additional examination or testing
19· ·consider possibility of identity loss, physical                                  19· ·of the evidence."
20· ·loss, deterioration or destruction of information                                20· · · · · · · · · And the next item is, "Recommend that
21· ·due to environmental effect, or recovery and                                     21· ·its client notify other interested parties of the
22· ·collection activities.· When physical items cannot                               22· ·proposed action described in 4.2, and recommend to
23· ·be preserved in their found state, document it."                                 23· ·its client that other interested parties be given
24· ·You would agree with that, wouldn't you?                                         24· ·the opportunity to participate in the procedures
25· · · · A· · Yeah.· And that was done.· That's exactly                              25· ·described in 4.1 or to witness and record any such


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                  Ex. A-14
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 16 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 50..53
                                                            Page 50                                                                          Page 51
·1· ·actions."                                                                        ·1· ·pre-litigation examination, you received the letter
·2· · · · A· · We did that.· I presented all that                                     ·2· ·that's marked as Exhibit 4 from Suzuki Motor
·3· ·information to you and nothing that we did was                                   ·3· ·Corporation asking that a representative be present
·4· ·likely.· I'm using your words, I'm not reading it in                             ·4· ·if you do any further inspection or testing; right?
·5· ·front of me, but you said, is it likely to alter?                                ·5· · · · A· · That was not going to be possible.
·6· ·No, it was not likely to alter.· Nothing we did was                              ·6· · · · Q· · Why is that?
·7· ·likely to alter or change the evidence in any                                    ·7· · · · A· · Because I had a statute of limitations
·8· ·manner.· And as we sit here today, there's nothing                               ·8· ·within the month.· It took y'all seven months to get
·9· ·been changed with regard to the front brake.                                     ·9· ·there and y'all already stated that you did not want
10· · · · Q· · But you agree you did not invite any                                   10· ·to do any additional testing.· Y'all should have
11· ·representative of Suzuki Motor Corporation or                                    11· ·done more testing.· Y'all had -- y'all were supposed
12· ·representative of Nissin Kogyo to the test riding                                12· ·to take apart the master cylinder.· There was
13· ·performed by Preston Lind?                                                       13· ·supposed to be a lot of additional testing that
14· · · · A· · I did.· I invited y'all in my April                                    14· ·Suzuki said no, we're done, we don't want to
15· ·letter.· I invited y'all to come do an inspection,                               15· ·participate in any other testing.· That's what was
16· ·do riding, take apart the front brake master                                     16· ·said at that date.
17· ·cylinder, do all of that.· And Suzuki said they were                             17· · · · Q· · And Mr. Mark Jicka sent you a letter dated
18· ·done, they had got all the information they needed,                              18· ·October 21, 2014, attached as Exhibit 5.· It says,
19· ·they preserved the bike, and Suzuki said they didn't                             19· ·"If you decide to continue with this claim and file
20· ·want to do any additional testing.· And that's what                              20· ·suit, please preserve the motorcycle in its current
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017




21· ·was personally told to me, and both you and                                      21· ·condition.· And if you plan to do any further
22· ·Mr. Jicka were there when all that was made in the                               22· ·inspection or testing of the motorcycle, please give
23· ·presence of, what, five experts that were there on                               23· ·us prior notice so we can have an opportunity to be
24· ·behalf of Suzuki and Nissin.                                                     24· ·present."· Is that correct?
25· · · · Q· · But after the September 4, 2014,                                       25· · · · A· · I think I complied with both of those.
                                                            Page 52                                                                          Page 53
·1· · · · Q· · Are you sure you didn't take any photos on                             ·1· · · · Q· · After the Preston Lind testing at the JFC
·2· ·the Preston Lind testing day?                                                    ·2· ·complex, did you take the bike back on the trailer
·3· · · · A· · Yes.                                                                   ·3· ·to the warehouse on South State Street?
·4· · · · Q· · Did either you or Preston Lind prepare any                             ·4· · · · A· · Yes.
·5· ·sort of protocol for that testing?                                               ·5· · · · Q· · And it stayed there until you took it to
·6· · · · A· · No.· There was no protocol.· It was -- it                              ·6· ·Marietta, Georgia?  844.533.DEPO
                                                                                                                              YVer1f




·7· ·was going to be a very subjective opinion by him,                                ·7· · · · A· · Yes.
·8· ·whether or not the brakes were properly working.                                 ·8· · · · Q· · Was it cranked at all between the time
·9· ·There was no protocol.· It was --                                                ·9· ·when it was in the warehouse --
10· · · · Q· · Was Mr. Lind wearing riding gloves during                              10· · · · A· · It was.
11· ·the testing?                                                                     11· · · · Q· · -- before you took it to Marietta?
12· · · · A· · He was in full gear.· I believe he was                                 12· · · · A· · Yes.
13· ·riding -- I'm sure he was, yes.                                                  13· · · · Q· · How many times was it cranked?
14· · · · Q· · Do you know what kind of gloves he was                                 14· · · · A· · Maybe twice.
15· ·wearing?                                                                         15· · · · Q· · And did you do that?
16· · · · A· · No.                                                                    16· · · · A· · Yes, I think I did.
17· · · · Q· · Do you know how he had his hand on the                                 17· · · · Q· · Okay.· Did you operate the front brake
18· ·front brake lever?                                                               18· ·lever at any time --
19· · · · A· · No.· This was not done to simulate.· This                              19· · · · A· · No.
20· ·was not done to recreate.· It was not done for any                               20· · · · Q· · -- when it was in the warehouse?
21· ·other purpose other than to validate Suzuki's                                    21· · · · A· · (Witness shaking head in the negative.)
22· ·opinions that the brakes were perfectly working at                               22· · · · · · ·MR. MALOUF, SR.:· Let him finish asking
23· ·the end of their inspection.· I wish Suzuki had been                             23· · · · the question.
24· ·more forthcoming with their investigation at that                                24· · · · · · ·THE WITNESS:· Oh, I'm sorry.· Go ahead.
25· ·time.· This would not have been necessary.                                       25· · · · Finish your question.

                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                  Ex. A-15
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 17 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 54..57
                                                            Page 54                                                                          Page 55
·1· ·BY MR. MILLER:                                                                   ·1· ·said, -- but the stuff that he was doing was on the
·2· · · · Q· · Did you operate the front brake lever when                             ·2· ·chip seal.
·3· ·it was in the warehouse after the Preston Lind                                   ·3· · · · Q· · I'm going to show you an e-mail on Friday,
·4· ·riding and the time you took it to Marietta?                                     ·4· ·July 29, 2016.
·5· · · · A· · I did not, no.                                                         ·5· · · · · · ·THE COURT REPORTER:· Do you want this 9?
·6· · · · · · ·MR. MILLER:· Let me take a brief break                                 ·6· · · · · · ·MR. MILLER:· Yeah.· This will be the next
·7· · · · here.                                                                       ·7· · · · exhibit, 9.
·8· · · · · · · · (A short break was taken.)                                          ·8· · · · · · · · ·(Exhibit 9 was marked.)
·9· · · · · · ·MR. MILLER:· Y'all ready to go back on the                             ·9· ·BY MR. MILLER:
10· · · · record?                                                                     10· · · · Q· · And you sent an e-mail to me, saying --
11· · · · · · ·MR. MALOUF, SR.:· Yes, sir.                                            11· ·and copied others -- "Pursuant to the Court Order
12· ·BY MR. MILLER:                                                                   12· ·today, the consultant that drove the subject
13· · · · Q· · Mike, I have a few more questions.                                     13· ·motorcycle is Mr. Preston Lind.· His number is
14· · · · A· · Sure.                                                                  14· ·850-255-0007.· I will try to get in touch with him
15· · · · Q· · When you observed the parking lot testing                              15· ·today to set up a deposition ASAP.· Because he is
16· ·in the time that Preston Lind was able to lock up                                16· ·considered a consultant, I do not agree to any
17· ·the front wheel, did that occur on the chip seal or                              17· ·ex-parte communication."
18· ·on the asphalt?                                                                  18· · · · · · · · · And so do you remember the telephonic
19· · · · A· · Chip seal mostly.· I don't know that he                                19· ·hearing with Judge Anderson that led to her ordering
20· ·did anything on the regular asphalt, and I don't                                 20· ·that the participants in this testing be deposed?
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017




21· ·want -- Preston Lind's riding was very similar, I                                21· ·Do you recall that hearing on the telephone?
22· ·guess, to the subsequent riding we all observed out                              22· · · · A· · In general.
23· ·there with regard to what happened during the first                              23· · · · Q· · And do you recall that you could not
24· ·several rides.· It just -- I -- there's no -- I                                  24· ·remember Mr. Lind's name at that hearing?
25· ·don't -- you keep saying lock up.· It -- like I                                  25· · · · A· · That would not be unusual, I guess. I

                                                            Page 56                                                                          Page 57
·1· ·don't know.                                                                      ·1· · · · Q· · Okay.· Did you ever talk to Mitchell
·2· · · · Q· · And then you e-mailed me and said you were                             ·2· ·Malouf about Preston Lind or did you know that they
·3· ·unable to reach him, you haven't spoken to him in                                ·3· ·knew each other?
·4· ·about two years, and you authorized me to have an                                ·4· · · · A· · I think at the deposition y'all informed
·5· ·investigator locate him and that sort of thing.· And                             ·5· ·me of that.· I didn't know.
·6· ·then it turns out that he passed away in May of                                  ·6· · · · Q· · And you were present, were you not, for
                                                                                                               844.533.DEPO
                                                                                                                              YVer1f




·7· ·2016, I believe.· Did you ever learn about his                                   ·7· ·the deposition of Jennifer Lind?
·8· ·passing?                                                                         ·8· · · · A· · Yeah.
·9· · · · · · ·MR. MALOUF, SR.:· At what point?· You                                  ·9· · · · Q· · And you reviewed the affidavit that
10· · · · said, "Did you ever learn about his passing?"                               10· ·Jennifer Lind submitted to the Court?
11· · · · Of course he has learned.                                                   11· · · · A· · I think you gave it to me the day of her
12· · · · · · ·MR. MILLER:· Yeah.                                                     12· ·deposition.· I don't know why it wasn't produced
13· · · · · · ·MR. MALOUF, SR.:· What time point are you                              13· ·earlier but...
14· · · · making?                                                                     14· · · · Q· · And in her deposition and in her
15· · · · A· · Yeah.· I heard he -- I heard he committed                              15· ·affidavit, Jennifer Lind said words to the effect
16· ·suicide.· So that's -- I don't ask many questions                                16· ·that whoever was riding the bike did not know what
17· ·after that.                                                                      17· ·they were doing because there's nothing wrong with
18· ·BY MR. MILLER:                                                                   18· ·it.· Do you recall that?
19· · · · Q· · Apparently, one of your relatives,                                     19· · · · A· · I recall that.· I do.· I -- she has no
20· ·Mitchell Malouf, attended the -- either the funeral                              20· ·basis for that statement whatsoever, which is of
21· ·service or visited at the funeral home.· Is Mitchell                             21· ·course why it would be hearsay.· And I think your
22· ·Malouf a cousin?                                                                 22· ·experts would disagree with that as well and they
23· · · · A· · He's an uncle -- it's possible.· I've got                              23· ·have disagreed with it.
24· ·a Mitchell Malouf and Mitchell Malouf, Jr.· One is                               24· · · · · · ·MR. MALOUF, SR.:· Is this an exhibit,
25· ·an uncle.· One is a cousin.                                                      25· · · · Bobby, or are you just asking about that?


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                  Ex. A-16
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 18 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 58..61
                                                            Page 58                                                                          Page 59
·1· · · · · · ·MR. MILLER:· Just asking the question.                                 ·1· · · · witness.
·2· · · · · · ·MR. MALOUF, SR.:· Okay.· Not the exhibit                               ·2· · · · · · ·MR. JICKA:· I've got no questions.
·3· · · · -- I'm talking about the e-mail.· I just want                               ·3· · · · · · ·MR. MALOUF, SR.:· Gentlemen, it's been a
·4· · · · to make sure.                                                               ·4· · · · pleasure.
·5· · · · · · ·MR. MILLER:· Yeah.· Yeah.· It's Exhibit 9.                             ·5· · · · · · ·THE WITNESS:· Well, I mean, --
·6· · · · · · ·MR. MALOUF, SR.:· Okay.                                                ·6· · · · · · ·MR. MALOUF, SR.:· Do you want to take a
·7· ·BY MR. MILLER:                                                                   ·7· · · · break?
·8· · · · Q· · So do you think Jennifer Lind just made                                ·8· · · · · · ·THE WITNESS:· No.· I'm just making sure I
·9· ·that up, that she recalled Preston saying that                                   ·9· · · · answered all his questions.· We'll take a
10· ·following the test ride he told Mr. Malouf that                                  10· · · · two-second break.
11· ·whoever wrecked the bike obviously did not know how                              11· · · · · · ·MR. MILLER:· Okay.
12· ·to ride because there was nothing wrong with the                                 12· · · · · · · · (A short break was taken.)
13· ·motorcycle?                                                                      13· · · · · · ·MR. MALOUF, SR.:· Let me ask just a couple
14· · · · A· · I think everything Ms. Lind testified to                               14· · · · of questions to maybe clarify position.
15· ·was not truthful.· It was not accurate.· And I think                             15· · · · · · · · · · · ·EXAMINATION
16· ·she was distraught over her son.· And I -- I don't                               16· ·BY MR. MALOUF, SR.:
17· ·think she was clearly thinking.· And I don't think                               17· · · · Q· · Mike, Mr. Miller has asked you quite a few
18· ·Preston was -- you know, I don't think he said those                             18· ·questions about the day Preston Lind rode the
19· ·things at all to her.                                                            19· ·motorcycle, and I think you testified that earlier
20· · · · Q· · Well, she also said that Mr. Malouf never                              20· ·that I think in September 2014, they had had a
                                             BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                             Michael J.· Malouf, Jr.· - 09/11/2017



21· ·paid Preston for the test riding the motorcycle.                                 21· ·pre-litigation inspection, both Nissin and Suzuki.
22· ·And that's true, though, isn't it?                                               22· ·Based upon what you observed Preston Lind, was there
23· · · · A· · That would be -- that's -- that's half                                 23· ·any different operation of the brakes when Preston
24· ·true, but yes.                                                                   24· ·Lind operated as when the pre-litigation inspection
25· · · · · · ·MR. MILLER:· I'm going to pass the                                     25· ·or the subsequent inspection of the brakes?

                                                            Page 60                                                                          Page 61
·1· · · · A· · Based on my observation and based on the                               ·1· ·what month?· Do you remember?
·2· ·testing that all the experts have done, the brake                                ·2· · · · A· · September 2014, so that would be the most
·3· ·has performed the exact same throughout their very                               ·3· ·accurate of anything that's been done.
·4· ·first inspection in 2014 all the way to the                                      ·4· · · · Q· · Okay.· And when was it that Preston Lind
·5· ·inspection of 2017.· Based on my observation and                                 ·5· ·rode it?· Was it in November 2014?
·6· ·everything that I've seen, the brakes have always                                ·6· · · · A· · It was a couple of weeks after -- a couple
                                                                                                               844.533.DEPO
                                                                                                                              YVer1f




·7· ·done the exact same.· There's been no altering or                                ·7· ·of weeks or so after -- after their -- after this
·8· ·deviation in the performance of the brakes.· They've                             ·8· ·inspection by Suzuki and N.K.
·9· ·had the same performance from when they preserved                                ·9· · · · Q· · Couple of weeks or couple of months, you
10· ·the evidence back in 2014 until the most recent                                  10· ·think?· If they did theirs in September, --
11· ·taken apart in 2017.                                                             11· · · · A· · Oh, yeah, it would have been more than a
12· · · · Q· · Okay.· And let me ask you this.· Would                                 12· ·couple of weeks.· So, yeah.
13· ·that also include when Preston Lind rode the bike?                               13· · · · Q· · Okay.· And you had -- they had asked you
14· · · · A· · The day he rode the bike, what I observed                              14· ·about I think Exhibits maybe 2 and 3 and 4 about
15· ·him pulling was the exact same condition of the bike                             15· ·preservation letter.· Did you do anything to violate
16· ·and the exact same condition it is now.· With regard                             16· ·the preservation that they requested?
17· ·to the ability of it stopping was the exact same                                 17· · · · A· · No.· It was properly preserved.· That's
18· ·thing that we observed in the -- in the following                                18· ·exactly the purpose of them coming in there to do
19· ·ride test.· There's no difference.                                               19· ·any and all testing.· And that's what was done, so
20· · · · Q· · Okay.· Now, when was the date of the                                   20· ·there's been no change in the master cylinder, no
21· ·accident, as you recall?                                                         21· ·change in the brakes.· There's been no change
22· · · · A· · It was, what, two thousand --                                          22· ·whatsoever in the evidence.· So that's it.
23· · · · Q· · January 2012?                                                          23· · · · · · ·MR. MILLER:· Okay.
24· · · · A· · Yeah.                                                                  24· · · · · · ·THE WITNESS:· Thank you.
25· · · · Q· · And their pre-litigation inspection was                                25· · · · · · ·MR. THOMAS:· Bobby, one thing.


                                                                                                                                       844.533.DEPO
                                                                                                                                                       YVer1f




                                                                  Ex. A-17
     Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 19 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                                Pages 62..65
                                                               Page 62                                                                                                         Page 63
                                                                                         ·1· · · · · · · · ·CORRECTIONS AND SIGNATURE
·1· · ·(Off-the-record discussion.)
                                                                                         ·2
·2· · · (A short break was taken.)
                                                                                         ·3· ·PAGE/LINE· · · · CORRECTION· · · · REASON FOR CHANGE
·3· ·MR. MILLER:· We have no further questions.
                                                                                         ·4· ·____________________________________________________
·4· ·THE WITNESS:· All right.· Thank you guys.
                                                                                         ·5· ·____________________________________________________
·5· · · ·(Deposition concluded.)
                                                                                         ·6· ·____________________________________________________
·6
                                                                                         ·7· ·____________________________________________________
·7
                                                                                         ·8· ·____________________________________________________
·8
                                                                                         ·9· ·____________________________________________________
·9
                                                                                         10· ·____________________________________________________
10
                                                                                         11· ·____________________________________________________
11
                                                                                         12· ·____________________________________________________
12
                                                                                         13· ·____________________________________________________
13
                                                                                         14· ·____________________________________________________
14
                                                                                         15· ·____________________________________________________
15
                                                                                         16· ·____________________________________________________
16
                                                                                         17· ·____________________________________________________
17
                                                                                         18· ·____________________________________________________
18
                                                                                         19· ·____________________________________________________
19
                                                                                         20· ·____________________________________________________
20                                              BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                                Michael J.· Malouf, Jr.· - 09/11/2017


                                                                                         21· ·____________________________________________________
21
                                                                                         22· ·____________________________________________________
22
                                                                                         23· ·____________________________________________________
23
                                                                                         24· ·____________________________________________________
24
                                                                                         25· ·____________________________________________________
25
                                                               Page 64                                                                                                         Page 65
·1· ·I, MICHAEL J. MALOUF, JR., ESQ, have read the                                       ·1·         · · · · · · · · REPORTER'S CERTIFICATE
                                                                                         · ·         · · · DEPOSITION OF MICHAEL J. MALOUF, JR., ESQ
·2· ·foregoing deposition and hereby affix my signature
                                                                                         ·2·         · · · · · · · · · SEPTEMBER 11, 2017
·3· ·that same is true and correct, except as noted                                      ·3
                                                                                         · ·         · · · · · ·I, Melinda K. Bowers, Certified Court
·4· ·above.
                                                                                         ·4·         ·Reporter and Notary at Large in and for the State of
·5· ·____________________________________________________                                · ·         ·Mississippi, do hereby certify that the foregoing
                                                                                         ·5·         ·pages, and including this page, contain a true and
·6· ·MICHAEL J. MALOUF, JR., ESQ                                                                                  844.533.DEPO

                                                                                         · ·         ·correct transcript of the testimony of the witness,
                                                                                                                                 YVer1f




·7· ·THE STATE OF ____________________)                                                  ·6·         ·as taken by me at the time and place heretofore
                                                                                         · ·         ·stated in the aforementioned matter, by machine
·8· ·COUNTY OF _______________________)                                                  ·7·         ·shorthand with electronic verification, with the
·9· ·Before me, _____________________, on this day                                       · ·         ·assistance of computer-aided transcription, to the
                                                                                         ·8·         ·best of my skill and ability.
10· ·personally appeared MICHAEL J. MALOUF, JR., ESQ,                                    ·9·         · · · · · ·I further certify that I placed the
11· ·known to me (or proved to me· under oath or other                                   · ·         ·witness under oath to truthfully answer all
                                                                                         10·         ·questions in this matter under the authority vested
12· ·document) to be the person whose name is subscribed                                 · ·         ·in me by the State of Mississippi.
13· ·to the foregoing instrument and acknowledged to                                     11
                                                                                         · ·         · · · · · ·I further certify that I am not in the
14· ·consideration therein expressed.                                                    12·         ·employ of, or related to, any counsel or party in
15· ·Given under my hand and seal of office this _______                                 · ·         ·this matter, and have no interest, monetary or
                                                                                         13·         ·otherwise, in the final outcome of the proceeding.
16· ·day of __________________ A.D., 2017.                                               14·         · · · · · ·Witness my seal and signature on this 4th
17                                                                                       · ·         ·day of October, 2017.
                                                                                         15
18· ·____________________________________________________                                16
19· ·NOTARY PUBLIC IN AND FOR                                                            · ·         ·     ·     ·     ·     ·            ·_______________________________
                                                                                         17·         ·     ·     ·     ·     ·            ·Melinda K. Bowers, CCR 1556
20· ·THE STATE OF ___________________________                                            · ·         ·     ·     ·     ·     ·            ·Notary Public #57665
21· ·My Commission Expires: _________________                                            18·         ·     ·     ·     ·     ·            ·My Commission Expires: October 24, 2019
                                                                                         19
22                                                                                       20
23                                                                                       21
                                                                                         22
24                                                                                       23
25                                                                                       24
                                                                                         25


                                                                                                                                                                     844.533.DEPO




                                                                     Ex. A-18
 Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 20 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                      ·Index: $20..Absolutely
                        1188-05 48:12                                      2016 35:22 36:6,14,                    4.2 48:15 49:9,22
      Exhibits                                                              22 42:6,12 43:6
                        11th 1:21 5:14                                                                            40 32:7
                                                                            44:20 45:16,17
 exhibit 1 3:14 6:15    12 44:20 45:17                                      46:5 55:4 56:7                        400 2:17
 exhibit 2 3:15 6:16,   13 36:21 42:6,12                                   2016.................55
  24 42:5                46:3                                               3:22                                             5
 exhibit 3 3:16 6:21,   13th 43:6 45:21                                    2016................36                 5 3:18 10:4 19:23
  25 7:3                14 46:2                                             3:20                                   51:18
 exhibit 4 3:17 18:9,   1400 1:24 2:22 5:13                                2017 1:12,21 5:14                      501 2:12
  10 51:2                                                                   7:21 8:1,4 60:5,11
                        15 42:20 45:23
 exhibit 5 3:18          46:12                                             21 3:18 19:14 51:18                               6
  19:23 51:18
                        17 3:17 18:4                                       25 15:7 45:23
 exhibit 6 3:19 21:6,                                                                                             6 3:19 21:6,7
                        1970 11:13
                                 Michael J.· Malouf, Jr.· - 09/11/2017     28 36:6 38:3 44:16
                                 BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.


  7
                                                                           29 3:22 55:4                                      7
 exhibit 7 3:20 36:1,
  2 45:17                               2                                  2:00 30:6
                                                                                                                  7 3:20 36:1,2 45:17
 exhibit 8 3:21         2 3:15,20 6:16,20,
  41:25 42:1,6           24 34:1 35:22 42:5                                                             3
                                                                                                                             8
 exhibit 9 3:22 55:8     45:16 61:14
                                                                           3 3:16 6:21,25 7:3
  58:5                  2.7 35:13 39:16                                     61:14                                 8 3:21 41:25 42:1,6
                        2.8 39:16                                          30 3:19 14:23 16:1                     850 225-0007 27:7
           $
                        20 9:8,22 46:13                                     20:21 32:7,18 38:3                    850-255-0007 55:14
 $20 26:9 45:3          2012 16:10 60:23                                   30080 2:8                              856 28:19 36:13
                        2014 16:16,23 18:4                                 35 32:18                               860-97 22:10 49:6
           -             19:14 25:19 29:9                                  39157-8719 2:23         844.533.DEPO

                         36:12,21 42:4 49:1,                                                                                 9
 -numbered 1:20                                                            39201 2:5,12,17
                         3 50:25 51:18
                         59:20 60:4,10 61:2,                               3:15CV18HTW-LRA                        9 3:22 55:5,7,8 58:5
           1             5                                                  1:5
                                                                                                                  9:33 5:15
                        2014..............18
 1 1:13 3:14 6:15,20     3:17                                                                           4
 1-5 1:7                                                                                                                     A
                        2014..............19
                                                                           4 3:17 16:16 18:9,
 10 10:4                 3:18                                                                                     a.m. 5:15
                                                                            10 25:19 29:9
 100 45:23              2015 20:21 21:13                                    36:14,21 42:4                         ability 60:17
                         44:16                                              50:25 51:2 61:14
 1020 1:24 5:12                                                                                                   above-styled 1:20
                        2015.................21                            4.1 49:25
 11 1:12 34:2,5 35:6                                                                                              Absolutely 41:9
                         3:19


                                                                                                                            844.533.DEPO




                                                            Ex. A-19
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 21 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                      ·Index: accident..brakes
 accident 8:21 16:9     alterations 23:5                                    Atlanta 2:7 42:13                      belief 19:9
  23:4 31:22 33:4,13,
                        altered 23:3                                        attach 6:15 41:22                      bike 16:19,20,22
  15 36:10 60:21
                                                                                                                    19:9 28:14 29:17
                        altering 22:16,21                                   attached 8:15
 accordance 4:8,22       60:7                                                21:10 41:23 45:17                      30:12,20 31:7,11
                                                                                                                    32:9,11,16,20
 account 28:1,4                                                              49:6 51:18
                        altogether 26:15                                                                            36:11 37:7 40:1,7
 accurate 58:15         America 10:24                                       attended 56:20                          41:7,13 44:9 45:21
  61:3                                                                                                              46:2,12,17,18
                                                                            attorney 16:8
                        amount 47:4                                                                                 50:19 53:2 57:16
 achieved 48:1
                        analyze 16:20 44:1                                  attorneys 4:3 11:7,                     58:11 60:13,14,15
 action 1:5 49:16,22                                                         16
                        Anderson 55:19                                                                             bikes 14:14 34:12
 actions 49:10,14                                                           August 3:20 8:3
  50:1                  anticipated 45:4                                     35:22 45:16                           Black 18:5

 activities 22:19       Apparently 56:19                                    authorized 56:4                        Bless 21:24
                                  BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                  Michael J.· Malouf, Jr.· - 09/11/2017

  48:22                 Appearances..........                               automobile 10:5                        Bobby 15:7 57:25
 add 26:15              ..............................2                                                             61:25
                          3:3                                               automobiles 11:17
 additional 43:20                                                                                                  bobby.miller@
                                                                            average 15:20                          butlersnow.com
  49:12,18 50:20        applicable 4:9,12,
  51:10,13               22                                                 aware 8:17 23:15                        2:23
                        applied 36:16                                        27:1 29:14                            Bowers 1:21 4:6,16
 adequate 46:11
                         39:16 42:7 46:1                                    Ayers 11:6                              5:8
 adequately 31:25
                         47:16,19                                                                                  Bradley 1:3 16:10
 affect 17:19                                                                                            B          31:22
                        apply 32:17 33:6
 affidavit 3:21 41:24    48:4                                                                                      brake 15:17,19,21
  57:9,15                                                                   back 13:1 15:19
                        applying 31:11                                                                              17:13,14,16,19,21,
                                                                             16:17 17:4 26:14
 aftermarket 33:3        34:17                                                                                      25 20:1,2 30:16,17
                                                                             32:17 40:19,25
  47:13                                                                                                             32:10,13,20,22,25
                        approximately 5:15                                   41:15 42:20,22         844.533.DEPO
                                                                                                                    33:3,4,11,22 34:4,
 agree 12:2 21:16        45:22                                               45:24 49:3 53:2
                                                                                                                    11,18 35:17,19
  22:13,23 23:6 26:3,   April 16:18 50:14                                    54:9 60:10
                                                                                                                    36:23 37:8,16 38:2,
  8 35:5 42:17,19
                        area 21:22                                          background 9:11                         4 39:16 40:19
  43:13,22,24 44:10
                                                                             25:1                                   41:15 45:20,24
  48:24 50:10 55:16     ASAP 55:15
                                                                            bag 11:1                                46:21,24 47:2,17,
 agreed 26:9            asphalt 31:2 54:18,                                                                         23 48:1,2 50:9,16
                         20                                                 based 19:11 25:9                        52:18 53:17 54:2
 agrees 43:13
                                                                             59:22 60:1,5                           60:2
 ahead 33:19 53:24      assistance 32:15
                                                                            basis 11:24 57:20                      brakes 15:22
 air 11:1               assume 30:6
                                                                            battery 45:18                           31:10,12,25 32:18
 alter 22:20 49:10,     ASTM 21:9 22:2                                                                              33:7,25 35:3,6
                         48:8                                               behalf 11:15,25                         40:15,18,21,24,25
  16 50:5,6,7
                                                                             44:14 50:24


                                                                                                                           844.533.DEPO




                                                             Ex. A-20
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 22 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017               ·Index: braking..Corrections.........
  41:4,10,17 43:25      casual 43:2                                        claims 11:12,15,17                      29:17 53:2
  44:4 52:8,22 59:23,
                        Cathi 18:5                                         clarify 59:14                          complied 51:25
  25 60:6,8 61:21
                        caused 42:18 43:9                                  class 14:21                            concluded 62:5
 braking 15:18
  33:24 37:23 39:2      CCR 1:22 4:6,17                                    clear 19:6                             condition 15:10
  48:5,6                 5:8                                                                                       18:15 20:7 22:20
                                                                           client 18:13 49:15,
                        cell 27:12,24                                       21,23                                  49:11,17 51:21
 break 54:6,8 59:7,                                                                                                60:15,16
  10,12 62:2            Certificate...............                         clients 11:12,15
                                                                                                                  conducted 23:17
 Briefly 46:4           .............65 3:9                                 22:14 23:2
                        certification 4:16                                 close 38:13,17,18                      considered 55:16
 bring 7:6,8
                                                                                                                  consultant 44:23
 bunch 14:24            certify 5:9                                        Club 29:16
                                                                                                                   55:12,16
 business 36:16         chain 7:10 8:20                                    Cochran 2:7
                         36:4,7  BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                                                                                                  contact 24:1,5
 Butler 1:23 2:22
                                 Michael J.· Malouf, Jr.· - 09/11/2017
                                                                           collected 46:1                          25:14 45:7,13
  5:12 9:2              chair 10:21,22
                                                                           collection 48:13,22                    contacted 23:24
 buy 15:1               change 29:13
                                                                           college 13:7 16:2                      contacting 27:21
                         32:22 50:7 61:20,
                         21                                                Colony 1:24 2:22                       contemplate 22:15
            C                                                               5:13
                        changed 23:3                                                                              contingency 11:24
 C-spire 27:25           32:25 34:5 37:8                                   comfortable 32:12,
                                                                            17 37:7                               continue 18:13
                         50:9
 call 8:2,3 24:2                                                                                                   20:5 51:19
                        charge 11:22                                       commencing 5:15
 called 24:3 31:3                                                                                                 contrary 41:9
  44:14                 child 24:13,19                                     comment 17:9
                                                                                                                  conversation 17:18
 calling 27:18          childhood 24:15                                    comments 17:3,5,7
                                                                                                                  copied 55:11
 calls 26:21,24 27:4    chip 31:3,13 54:17,                                Commissioner 4:6
                                                                            5:8                                   copy 6:23 21:1,2
                         19 55:2
 capable 20:3 34:19                                                                                844.533.DEPO

                                                                                                                  Corp 1:6,19 2:20
                        choose 18:13                                       committed 56:15
 Capitol 2:4,12,17                                                                                                corporation 1:6
                        City 1:25                                          communication
 car 40:13                                                                                                         49:13 50:11 51:3
                                                                            55:17
                        civanov@                                                                                  CORPORATIONS
 Caroline 2:16                                                             comp 10:5,20
                        watkinseager.com
                                                                                                                   1:7
 Carrington 20:20        2:18                                              company 1:7 12:7
                                                                                                                  correct 10:25 16:12
 case 9:24 10:2,15,     civil 1:5 4:10,13,23                               compare 25:10                           18:1 25:23 36:17
  20,24 11:3,23 16:9     5:10 6:9 9:17,20
                                                                           competent 12:3,5,                       44:17,18 45:5
  48:8,9                 49:8
                                                                            10                                     51:24
 cases 10:10 12:4,6,    claim 11:21 18:14
                                                                           complete 40:7                          Corrections.............
  11,12,17,18 22:5       20:5 51:19
                                                                                                                  ..............63 3:8
  23:9,13                                                                  complex 28:10



                                                                                                                           844.533.DEPO




                                                            Ex. A-21
 Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 23 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                     ·Index: counsel..engaged
 counsel 5:11            36:9 51:16 60:20                                 determine 11:22                        driving 43:9 45:3
 counting 9:24          dated 3:17,18,19,                                 determined 20:1                        drove 14:1 55:12
                         20,22 18:4 19:14
 County 4:7                                                               deviation 60:8                         drug 40:5
                         20:20 35:22 51:17
 couple 10:10 59:13                                                       die 14:2                               drugs 11:19
                        David 11:6
  61:6,9,12
                                                                          difference 35:18                       dry 21:21 30:9
 Court 1:1 5:4,9 6:7    day 1:21 9:2 24:20                                 60:19
                         28:6,7 30:5,7,8                                                                         duces 7:3
  21:25 36:5 55:5,11
                         34:9 42:14 46:16,                                direct 5:4
  57:10                                                                                                          due 48:21
                         18,24 48:7 52:2                                  directions 30:12
 cousin 56:22,25         57:11 59:18 60:14                                                                       duly 1:19 6:2
                                                                          dirt 14:14                             duration 39:21
 crank 29:12            decide 20:5 34:14
                         51:19                                            disagree 43:8,10,
 cranked 45:19
                                                                           14 57:22                                       E
  53:8,13               decided 46:6,14
                                BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                Michael J.· Malouf, Jr.· - 09/11/2017
                                                                          disagreed 57:23
 cranking 46:21         defective 11:20                                                                          e-mail 3:22 7:19,21,
                         19:9                                             disassembling
 created 45:25                                                                                                    23 8:13,15 26:18
                                                                           22:17
                        Defendant 1:19                                                                            55:3,10 58:3
 criminal 9:18 49:8
                         2:14,20                                          disclosures 44:14,
                                                                                                                 e-mailed 56:2
 cross-country                                                             15
  13:22                 DEFENDANTS 1:7                                                                           e-mails 7:13,24
                                                                          discussing 33:17
                        delivered 5:2                                                                             8:11
 curious 11:5                                                             discussion 62:1
                        deposed 55:20                                                                            Eager 2:16 19:15
 current 18:15 20:7                                                       disposing 22:16
  51:20                 deposition 1:10,17                                                                       earlier 7:9 33:8
                         3:12 4:4,8,14,19                                 distance 39:21,22                       57:13 59:19
 custodian 5:3                                                             47:7,8
                         6:6,11,18,19 7:20,                                                                      early 48:16
 custody 7:11 8:19,      22 8:2,10,16,18,24                               distraught 58:16
  20 36:5,7                                                                                                      East 2:4,12,17
                         9:3,4,6 24:20 55:15
                                                                          DISTRICT 1:1
 cylinder 50:17          57:4,7,12,14 62:5                                                        844.533.DEPO   Edwards 2:6,7
  51:12 61:20                                                             DIVISION 1:2
                        Deposition..............                                                                 effect 48:21 57:15
                        ..........6 3:15                                  document 48:23
                                                                                                                 end 26:2 32:23
          D                                                               documented 47:15                        40:12 41:1 48:7
                        describe 36:6
                                                                          documents 7:7,8,9,                      52:23
 Dan 7:18,19,24,25      description 36:19
  8:12,13 28:13 29:3,                                                      10                                    ended 45:12
                        designated 22:9
  22 30:1 36:10 42:5                                                      doubt 46:22                            endorsement
                        destroyed 7:16
 Dan's 8:6                                                                Downtown 28:5                           13:11
                        destruction 48:20
 dangerous 11:14                                                          drive 32:11                            ends 38:23,24 39:1
                        detail 23:4
 data 45:25                                                               driver's 13:12                         engage 45:24
                        deterioration 48:20
 date 5:9 8:21 18:6                                                                                              engaged 37:16



                                                                                                                         844.533.DEPO




                                                           Ex. A-22
 Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 24 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                 ·Index: engaging..GSXR1000
  38:3,4                 5,6 45:17 51:2,18                               filing 4:18 5:3                         18,21 45:20,23,24
                         55:7,8 57:24 58:2,5                                                                     46:21,24 47:2,17
 engaging 22:19                                                          final 38:3
                                                                                                                 50:5,9,16 52:18
  40:16                 exhibits 6:20 61:14
                                                                         find 27:22                              53:17 54:2,17
 engine 46:21           Exhibit 5 19:22
                                                                         finding 45:12                          full 40:3 52:12
 entire 9:15            expected 24:24
                                                                         fine 15:14 26:16                       function 44:5
 environmental          experience 12:21                                   40:19,20
                                                                                                                functional 20:3
  48:21                  15:10 25:9
                                                                         finish 53:22,25                         45:21 46:7
 equipment 33:4         experienced 11:20                                firm 11:11 12:2                        functioning 41:10
  47:14                  23:25                                             49:13
 Esq 1:11,18 2:3,6,     expert 43:1 45:13                                                                       funeral 56:20,21
                                                                         fitted 45:19
  11,15,16,21 3:5 4:5   expert's 36:16                                                                          furniture 11:18
  5:3 6:1                                                                FJ1100 13:2
                        experts 19:25
                               BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                                                                                                furthest 47:12
 Estes 10:11
                               Michael J.· Malouf, Jr.· - 09/11/2017
                                                                         fluid 34:4
                         43:20 44:8 50:23
 evaluate 11:21          57:22 60:2                                      food 11:18                                      G
  24:22 25:7                                                             Football 29:16
                        E 1188-05 22:10
                                                                                                                gap 45:19
 eventually 15:3                                                         force 17:25 20:2
                                                                          37:24 38:11 48:1,3                    garage 29:4 36:11
 evidence 12:15                       F
                                                                                                                 42:5
  21:15 22:3,21 23:9,                                                    foregoing 5:11
  13 48:17 49:11,17,    face 14:10                                                                              gave 9:4 57:11
  19 50:7 60:10                                                          FOREIGN 1:6
                        facility 42:8 46:2                                                                      gear 52:12
  61:22                                                                  form 4:20
                        failed 10:22                                                                            general 35:2 37:5
 evident 42:23                                                           forthcoming 52:24                       44:3 55:22
                        familiar 34:12
 ex-parte 55:17                                                          forward 25:13                          gentleman 17:11
                        father 10:15                                      46:16
 exact 12:6 47:21                                                                                               Gentlemen 59:3
  60:3,7,15,16,17       February 44:20                                   found 48:23             844.533.DEPO

                                                                                                                Georgia 2:8 36:15
 examination 3:6,7      Federal 4:10,13,23                               Friday 55:3
                         5:10 6:8                                                                                42:8 53:6
  4:4 5:16 7:1 49:12,
                                                                         friend 24:5,6                          give 9:3 18:17 20:9
  18 51:1 59:15         fee 11:24
                                                                         friends 14:24 16:4                      30:11 32:15 41:5
 examinations 49:9      felt 32:17 34:11                                                                         51:22
                                                                           23:20 24:5 27:21
 examined 6:4            37:7
                                                                         friends' 15:25                         gloves 52:10,14
 Examining 49:6         field 30:23
                                                                         front 15:17,20                         gravel 33:13,18,22,
 exhibit 3:11,12        figure 27:18                                       17:25 20:2 30:16                      24
  6:15,16,21,24,25      file 20:6 51:19                                    31:24 33:10 37:15,                   grayish 17:11
  7:3 18:9,10,23                                                           23 38:2,4,5 39:13,
                        filed 11:17 23:14                                                                       grip 47:24
  19:18,23 21:6,7                                                          16,19 40:9,10,21
                          44:11,12
  36:1,2 41:25 42:1,                                                       41:3 42:20,22 43:9,                  GSXR1000 16:16


                                                                                                                        844.533.DEPO




                                                          Ex. A-23
 Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 25 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                          ·Index: guess..kind
 guess 14:20 15:3     Hoover 30:24 37:25                                 injury 11:16                           Ivanov 2:16
  24:13 25:9 36:25     38:14 41:24 42:21,
                                                                         inspect 16:19
  54:22 55:25          24                                                                                                   J
                                                                         inspected 16:23
 guidance 30:11       Hoover...................
                      42 3:21                                            inspection 16:15                       Jackson 2:5,12,17
 Guiding 11:12
                                                                          18:3,16 19:2 20:8,                     11:16 29:16 36:14
                      hour 26:9,13 32:7,
 guys 21:17 62:4                                                          18 21:18 25:17,19                      45:15
                       18 45:3,23 46:13                                   29:8 32:24 42:4,7,
                                                                                                                January 16:10
          H           hours 14:18 26:10                                   11,12 43:19 47:19,
                                                                                                                 60:23
                                                                          20 50:15 51:4,22
                      house 29:6
 hair 17:11                                                               52:23 59:21,24,25                     Jeff 7:10
                      Huh-uh 11:4 14:10                                   60:4,5,25 61:8
 half 58:23                                                                                                     Jennifer 24:9 57:7,
                       21:4
                                                                         inspections 17:17                       10,15 58:8
 hand 40:3 52:17      HUSBAND 1:4                                         19:7,10 47:22
                               BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                                                                                                JFC 28:10 29:16
 handle 12:3,5,10              Michael J.· Malouf, Jr.· - 09/11/2017

                      Hyatt 7:10                                         instance 1:18                           30:23 53:1
 handled 11:14                                                           instrumentation                        Jicka 2:15 11:2
 happen 19:11                         I                                   34:15,23                               19:15 35:22 50:22
  23:19 40:5                                                                                                     51:17 59:2
                      idea 13:21 14:20                                   intent 37:1
 happened 40:5                                                                                                  Jr 1:11,17 2:3 3:5
                       24:12 32:24 33:11,                                interested 49:21,23
  47:16,18 54:23       16 39:18 46:11                                                                            4:5 6:1,6 28:2
                                                                         interrogatories                         45:22 56:24
 happening 34:8        47:10
                                                                          44:19
                      identity 48:19                                                                            Judge 3:14 6:16
 He'll 6:13                                                              investigation 48:17                     11:8,9 55:19
 head 53:21           immediately 22:23                                   52:24
                                                                                                                July 3:19,22 20:21
                       44:7
 heard 56:15                                                             investigator 48:15                      21:12 36:6 55:4
                      important 21:15                                     56:5
 hearing 55:19,21,                                                                                              June 8:1 21:12
  24                  incident 48:18                                     invite 50:10
                                                                                                 844.533.DEPO   June-ish 7:21
 hearsay 57:21        include 60:13                                      invited 50:14,15
                                                                                                                justice 11:21
 hereinafter 4:19     including 22:21                                    involve 12:13
 hereto 4:3           inconsistent 19:1                                  involved 10:9,18,                                  K
                      INDEX 3:1,11                                        21,25 11:3 16:10
 Highland 1:24 2:22
                                                                          21:16 26:10,14                        Kat 20:19 21:20
  5:13                information 25:1                                    49:7                                   22:11
 him/her 4:15          35:2 48:14,20 50:3,
                       18                                                involving 11:17                        Kat's 22:13
 holds 12:2
                      informed 57:4                                      issue 48:9                             kids 24:12
 home 56:21
                      initial 44:13,14,15                                item 49:20                             kind 12:25 17:22
 honesty 12:8                                                                                                    26:17 52:14
                      injured 11:19                                      items 7:5 48:14,16,
                                                                           22 49:7


                                                                                                                        844.533.DEPO




                                                          Ex. A-24
 Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 26 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                       ·Index: knew..Michael
 knew 23:21 24:11,      levers 32:20,22,25                               locked 37:18 38:5,7                    manner 50:8
  13 47:4 57:3            33:3,4 47:10,14                                 39:3,20 40:4,8
                                                                                                                March 36:14
 Kogyo 1:6 2:14         liability 1:7 9:21                               locking 38:13,15,
                                                                                                                Marietta 36:15 42:8
  20:14 50:12             10:6 11:15 12:4,6,                              17,19                                  46:2 53:6,11 54:4
                          11,12
 KRISTAN 1:3                                                             lockup 38:16 40:13
                                                                                                                Mark 2:15 19:14
                        license 13:12
 Kunz 2:16                                                               long 9:11 13:3,5,14                     35:22 51:17
                        limit 49:11,18                                    39:20 45:11 46:12
                                                                                                                marked 3:12 6:20,
           L            limitations 44:6                                 loops 34:10                             25 18:10 19:23
                          51:7                                                                                   21:1,3,7 36:2 42:1
                                                                         loss 48:19,20
 language 12:9                                                                                                   51:2 55:8
                        limited 1:7 46:8                                 lot 31:1,2 35:16
 lap 37:13 38:3                                                                                                 markings 22:22
                        Lind 7:6,11,13,14                                 51:13 54:15
   40:23
                         23:18,19 24:10,21,                                                                     marks 42:9,14,17
                                                                         Lyon 10:11
 laps 32:16 35:11        22 25:2 26:3,19
                               BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                               Michael J.· Malouf, Jr.· - 09/11/2017                                             43:4,8,17,18,20
   36:22 37:2,6          27:6 28:7 29:9,17
                                                                                                      M         master 50:16 51:12
 Lauderdale 4:7          30:11,20 31:21
                                                                                                                 61:20
                         32:9 33:6,21,25
 law 4:3 9:12 11:13      34:9 35:9,11 37:12                              machine 1:23                           matter 17:14
 lawsuit 44:11,12        38:22 39:15 40:15                               made 17:3,5 19:2,5,                    maximum 47:6,7
                         41:6,20 42:15                                    18 23:5 33:9 44:8
 learn 56:7,10                                                                                                  means 11:24
                         43:24 44:16,21                                   50:22 58:8
 learned 56:11           45:3 50:13 52:2,4,                                                                     measured 20:1
                                                                         main 11:9
 lease 28:22             10 53:1 54:3,16
                                                                                                                measurements
                         55:13 57:2,7,10,15                              make 11:25 18:9,22
 led 24:6 55:19                                                                                                  17:25
                         58:8,14 59:18,22,                                19:21 21:6 32:12
 length 35:15            24 60:13 61:4                                    35:18,25 37:6                         mechanics 23:21
                                                                          44:10 46:8,9 58:4                      27:18
 letter 3:17,18,19,20   Lind's 42:18 43:9
   7:9 16:17 18:4,12     54:21 55:24                                     making 34:10                           meet 24:9
                                                                                                 844.533.DEPO

   19:14,16,18,25                                                         56:14 59:8                            Melinda 1:21 4:6,16
                        lines 34:16
   20:16,20 21:9                                                         Malouf 1:11,17 2:3,                     5:8
   22:13,25 23:1        list 44:16,20
                                                                          4,11 3:5,7 4:5 6:1,                   meritorious 11:23
   25:22 33:8 35:21,    litigation 9:14,17,                               6,23 9:24 10:1,15
   25 36:4,20 45:16       21 10:17 11:1                                   11:8,13,14 13:8                       message 26:18,20,
   49:6 50:15 51:1,17     20:19 25:13 26:13                               15:6,11 18:22 28:2,                    23
   61:15                  28:25 49:8                                      5 42:25 43:5,11                       messages 27:2
 letters 23:9,13        locate 56:5                                       45:22 53:22 54:11
                                                                                                                met 30:24
                                                                          56:9,13,20,22,24
 lever 17:25 20:1       located 28:14                                     57:2,24 58:2,6,10,                    Michael 1:11,17
   37:8 39:16 45:20                                                       20 59:3,6,13,16                        2:3,11 3:5 4:5 6:1
                        location 30:23
   46:21,24 47:2,17,                                                                                             28:1 45:22
   23 52:18 53:18       lock 37:19,23 39:7,                              man 23:17
   54:2                  9,12,20 54:16,25


                                                                                                                        844.533.DEPO




                                                          Ex. A-25
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 27 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                   ·Index: middle..opportunity
 middle 38:25                month 25:15 51:8                                necessarily 32:5                        38:7,20,22 39:19
                              61:1                                                                                   40:1,17,20 41:1
 Mike 6:6,10 8:25                                                            needed 50:18
                                                                                                                     43:4 48:3 54:15,22
  10:15 54:13 59:17          months 16:18,21
                                                                             negative 53:21                          59:22 60:14,18
 mike@malouflaw.              34:2,5 35:6 51:8
                              61:9                                           nice 11:6                              observing 43:2
 com 2:13
                             mother 24:9                                     Nissin 1:6 2:14                        Obtain 48:15
 mikejr@malouflaw.                                                            16:24 19:5 20:14
 com 2:5                     motion 21:11                                                                           occasion 22:6
                                                                              50:12,24 59:21
 miles 13:19 14:4            motions 20:24                                                                          occur 48:7 54:17
                                                                             NORTHERN 1:2
  32:7,18 35:14
                             Motor 1:6,19 2:20                               Notary 4:6                             occurred 16:10
  39:17 45:23 46:13
                              50:11 51:2                                                                            occurring 48:7
 Miller 2:21 5:3 6:5,                                                        notes 31:19 45:25
                             motorcycle 7:5                                                                         October 3:17,18
  13,21 7:2 10:8              8:21 12:23,25 13:4,                            notice 3:15 6:8,19
  11:10 13:10 15:9,                                                           18:17 20:9 51:23                       18:4 19:13,14
                              11,15,17 14:19
                                   BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                   Michael J.· Malouf, Jr.· - 09/11/2017

  14,15 18:9,11,24                                                                                                   25:24 26:2 36:12
                              15:7,10,12,16,23                               notices 4:11                            44:16 51:18
  19:3,21,24 21:2,4,          16:7,15 18:14,16
  6,8,24 22:1 35:25           20:4,6,8 21:15,18,                             notify 22:23 49:15,                    off-the-record 62:1
  36:3 41:22 42:2                                                             21
                              20 22:15,16,17,18,                                                                    offer 11:23
  43:3,7,23 54:1,6,9,         21,22 23:3,17,22                               November 25:23,
  12 55:6,9 56:12,18                                                                                                office 20:20
                              24:23 25:8 26:4                                 25 26:1 61:5
  58:1,5,7,25 59:11,
                              28:9 29:2,10,12,15                                                                    offices 1:23 5:12
  17 61:23 62:3                                                              number 7:4 24:4
                              32:4 33:7 35:7,12                                                                      11:13
                                                                              27:6,9,10,19,20,22
 Miller..................7    36:21 41:8 42:15
                                                                              42:20 55:13                           oil 29:13
  3:6                         43:25 44:4 45:18,
                              19 51:20,22 55:13                              numerous 11:16                         older 17:11
 Mine 27:25
                              58:13,21 59:19                                                                        operate 29:10 32:3
 Minimal 48:2                                                                                             O
                             motorcycles 12:22                                                                       46:23 53:17 54:2
 minute 42:19 46:7            14:12 15:25 16:5,6                                                                    operated 14:19
                              25:1                                           object 12:14 42:25      844.533.DEPO


 minutes 14:23                                                                                                       15:16 35:7 45:22
                             moved 29:15 36:12                               objections 4:20                         59:24
 misconceptions
  43:16                      movement 40:3                                   objects 12:18                          operating 38:22
                                                                              28:24
 Mississippi 1:1,22,                                                                                                operation 36:20
  25 2:5,12,17,23 4:7                     N                                  observance 47:20                        59:23
  5:14                                                                       observation 25:12                      opinion 35:2 52:7
 Mitchell 56:20,21,          N.K. 17:10 61:8                                  37:17 60:1,5
                                                                                                                    opinions 44:25
  24 57:1                    named 23:17                                     observe 30:15                           52:22
 mjicka@                     names 16:25                                      38:12,15 39:2
                                                                                                                    opportunity 18:18
 watkinseager.com                                                             40:13,24 42:8
                             nature 10:6 49:10,                                                                      20:10 49:24 51:23
  2:18                                                                       observed 17:9 34:9
                              16



                                                                                                                           844.533.DEPO




                                                              Ex. A-26
 Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 28 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                   ·Index: opposed..produced
 opposed 9:18          party 11:9                                      piece 21:15                            present 8:22 11:3
                                                                                                               18:18 20:10,14
 oral 1:10,17 4:4      pass 58:25                                      place 30:22 36:16
                                                                                                               51:3,24 57:6
  5:16
                       passed 56:6                                     PLAINTIFF(S) 2:2
 order 3:14 6:7,15                                                                                            presented 50:2
                       passing 56:8,10                                 plaintiffs 1:4 44:15
  36:6 37:23 55:11                                                                                            preservation 22:3
                       paved 31:2                                      plan 18:15 20:7                         23:9,13 48:13
 ordered 36:6                                                           48:16 51:21
                       pay 26:3,6,8 45:2                                                                       61:15,16
 ordering 55:19
                                                                       planning 49:13                         preserve 16:19
                       percent 10:4
 original 5:1 33:4                                                     plans 48:18                             18:14 20:6 21:18
  47:14                percentage 9:20                                                                         48:16 51:20
                        10:1 41:5                                      pleasure 59:4
 or -- 13:23                                                                                                  preserved 12:15,19
                       perfectly 52:22                                 PLLC 2:4,11 11:14                       43:20 48:23 50:19
 owned 12:22
                       perform 49:13                                   point 16:11 18:20                       60:9 61:17
 Oxford 14:1                 BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                             Michael J.· Malouf, Jr.· - 09/11/2017


                       performance 60:8,                                22:12 27:5 40:8                       pressure 32:15
                                                                        56:9,13                                47:4,21 49:2
                        9
          P
                                                                       Polk 2:21                              Preston 7:6,11,13,
                       performed 40:24,
 paid 11:24 26:7        25 50:13 60:3                                  position 32:13,14                       14 23:18,19 26:19
  58:21                                                                 47:3,11,12 59:14                       27:6 28:7 29:9,17
                       performing 24:24
                                                                                                               31:21 32:8 40:15
 Palmer 10:23           41:2                                           positions 35:17,19
                                                                                                               41:6,20 42:15,18
                       period 37:3 45:11                                37:8
 paragraph 18:12                                                                                               43:9,21,24 44:16,
  20:11 21:14,19       person 49:12                                    possession 36:10                        20 50:13 52:2,4
  22:14 36:24                                                          possibility 48:19                       53:1 54:3,16,21
                       personal 36:11                                                                          55:13 57:2 58:9,18,
 paraphrasing                                                          post-accident
  36:11                personally 50:21                                                                        21 59:18,22,23
                                                                        22:20                                  60:13 61:4
 parking 31:1 35:16    pharmaceutical
                        11:19                                          potential 33:13                        Pretty 30:8
  54:15                                                                                        844.533.DEPO

                                                                       Practice 48:13                         prior 18:17 20:9
 Parkway 1:24 2:22     phone 7:15 26:21,
  5:13                  23 27:12,15,19,21,                             practicing 9:12                         51:23
                        22,24                                                                                 Procedure 4:10,13,
 part 12:1 20:23                                                       pre-litigation 16:15
  25:24,25 31:1 36:4   photographs 8:4,5                                51:1 59:21,24                          23 5:10 6:9
  48:9                  17:12 31:14 42:6                                60:25                                 procedures 49:24
                        43:19                                          preclude 49:11,18
 participants 55:20                                                                                           proceedings 5:17
                       photos 41:23 42:3
 participate 49:24                                                     prepare 45:20 52:4                     process 11:12
                        52:1
  51:15                                                                prepared 46:10
                       physical 12:14,18                                                                      produce 8:14
 participating 19:10    48:14,16,17,19,22                              Preparing 49:7                         produced 1:18 8:5,
 parties 4:3 21:16     picked 29:6                                     presence 17:22                          19 41:23 57:12
  44:13 49:21,23                                                        33:10 50:23


                                                                                                                      844.533.DEPO




                                                        Ex. A-27
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 29 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                         ·Index: product..ride
 product 9:21 10:18                                                     recalled 58:9                          Reporter 5:9 21:25
  11:15,20 12:3,6,11,                Q                                                                          55:5
                                                                        receive 18:4,6,7
  12,13,18
                                                                         19:15                                 Reporter's 3:9
                        quantify 34:13,14
 products 10:6,11                                                       received 20:17                         represent 16:12
  11:18                 question 4:21
                                                                         23:8,12 51:1
                         31:24 40:22 43:12                                                                     representation
 professional 23:22
                         46:10 48:5 53:23,                              receiving 19:17,20                      11:23
 proper 30:16            25 58:1                                         20:22 21:12
                                                                                                               representations
 properly 41:11 52:8    questions 9:11                                  recent 60:10                            44:8
  61:17                  23:18 54:13 56:16                              recollection 26:1                      representative
 Properties 28:5         59:2,9,14,18 62:3                               33:9,17 37:11                          50:11,12 51:3
 proposed 45:20                                                         recommend 49:20,                       representatives
                                     R
  49:9,14,16,22                                                          22                                     17:1,4 44:7
                              BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                              Michael J.· Malouf, Jr.· - 09/11/2017

 protect 48:17          Randolph 2:6                                    record 6:5 16:8                        request 21:20
                                                                         34:24 49:25 54:10
 protected 44:24        randy@                                                                                 requested 61:16
  45:1                  cochranedwardsla                                recorded 49:2
                                                                                                               requests 7:4
 protocol 16:22         w.com 2:8                                       recovery 11:25
                                                                                                               required 44:13
  52:5,6,9              re-notice 6:17                                   48:21
                                                                                                               requirements 4:17
 provided 4:12 5:10     reach 56:3                                      recreate 52:20
  27:5 33:8                                                                                                    reserved 4:21
                        read 6:10,13 7:22                               reflect 6:5
 provider 27:24          8:18 20:23 22:10,                                                                     resistance 20:1
                                                                        regard 7:10,14 12:6
 provisions 4:9,22       12                                              41:3 50:9 54:23                       respective 4:3
                        reading 4:14 18:18                               60:16                                 responded 44:19
 Public 4:7
                         50:4                                           regular 54:20
 pull 17:13,14,15,21                                                                                           response 36:23
                        ready 54:9                                      related 8:4 9:21                        47:1
 pulled 32:10 33:10
                        rear 15:17 30:17                                 24:12 28:24            844.533.DEPO

                                                                                                               responsive 34:12
 pulling 17:16,18        39:4,7,9                                       relatives 56:19                         35:4
  60:15
                        reason 45:13                                    relevant 15:6,8                        result 11:20
 purchase 15:7
                        recall 10:11,16,17                               35:1                                  return 26:23
 pure 14:20 36:25        16:14,25 18:18                                 remain 21:21                           review 22:6
 purpose 52:21           19:17,20 20:21,22
                         21:9,11,12,22,23                               remember 17:11,17                      reviewed 12:8 22:2
  61:18
                         22:4 30:3 33:17,20                              28:6 55:18,24 61:1                     57:9
 pursuant 6:7,8 7:7
                         34:8,10,11,20                                  replaced 45:18                         Richard 2:6
  55:11
                         35:22 36:22 37:1
 pursue 11:21 18:13                                                     reported 1:22                          ridden 16:6 25:2,4
                         42:16 55:21,23
                                                                         10:10
 put 12:10 13:9,19       57:18,19 60:21                                                                        ride 13:25 14:14,23
  29:17 32:13 47:3                                                                                               15:25 25:16 31:7


                                                                                                                      844.533.DEPO




                                                         Ex. A-28
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 30 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                      ·Index: rider..stipulation
  35:11 41:4,7 46:18     scuff 42:9,14,17                                sign 6:10,14 7:23                      spoken 56:3
  58:10,12 60:19          43:4,8
                                                                         significant 48:18                      squeeze 46:20
 rider 23:22,25 44:4     scuffs 45:24
                                                                         signing 4:15,16                        Sr 2:11 6:23 9:24
 rides 54:24             seal 31:3,13 54:17,                                                                     10:1,15 11:8 13:8
                                                                         similar 20:16 54:21
                          19 55:2                                                                                15:6,11 18:22
 Ridgeland 1:25
                                                                         simulate 52:19                          42:25 43:5,11
  2:23 5:13              search 7:11,12,18
                                                                         sir 35:8 54:11                          53:22 54:11 56:9,
 riding 7:6 12:22        seconds 39:21                                                                           13 57:24 58:2,6
   14:12,25 23:16         40:4,7                                         sit 9:5 12:20 32:24                     59:3,6,13,16
   25:22 26:3,11,15                                                       48:10 50:8
                         Section 49:8                                                                           Sr.............59 3:7
   28:7 29:9 30:20,22,                                                   sitting 10:19 34:21
   25 31:11,25 32:21     sections 4:9,12                                                                        standard 48:12
   39:17 41:20 42:18                                                     skidded 38:9,10                         49:5
                         secure 21:21
   45:8 50:12,16                                                         skidding 38:12,15
                         sell 15:5
                               BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.             standards 21:10
   52:10,13 54:4,21,           Michael J.· Malouf, Jr.· - 09/11/2017

                                                                                                                 22:2,7,9,11 48:9
                                                                         slow 39:23 40:6
   22 57:16 58:21        selling 15:11 22:15
                                                                         Smyrna 2:8                             standing 38:25
 Road 2:7                send 8:11
                                                                         Snow 1:23 2:22                         start 34:17
 Robert 2:21 5:2         September 1:12,21                                5:12 9:2                              started 9:3 17:16
 rode 14:21,22 16:5       5:14 16:16,23
                          25:19 29:9 36:21                               soccer 30:23                           state 1:22,25 28:16,
  32:16 35:9 37:6
  46:2,17,20 59:18        42:4 50:25 59:20                               sold 15:3                               20 29:3 36:14
  60:13,14 61:5           61:2,10                                                                                48:23 49:10,17
                                                                         son 8:6 58:16
                         series 41:23 42:3                                                                       53:3
 rolling 40:12                                                           sort 4:18 12:13
                         served 45:10                                                                           stated 51:9
 roll call 17:5                                                           52:5 56:5
                         service 56:21                                                                          statement 12:1
 Rules 4:10,13,23                                                        South 28:16,20
                                                                                                                 18:25 41:3 57:20
  5:10 6:9               Services 36:17                                   29:3 36:13 53:3
                          42:7 46:1                                                                             statements 19:1
 run 48:5                                                                SOUTHERN 1:1            844.533.DEPO




                         set 4:19 55:15                                                                         STATES 1:1
 runs 33:9                                                               space 46:11,15
                         shaking 53:21                                    48:5                                  stating 33:8
            S            shear 14:2,5,8                                  spacing 46:14                          stationary 21:21

                         short 54:8 59:12                                speak 14:17                            statute 44:5 51:7
 saved 4:20
                          62:2                                           specific 28:6                          stayed 29:20,21
 scene 33:13                                                                                                     53:5
                         shorthand 1:23                                  specifically 20:22
 Schedule 7:4                                                             33:16                                 sticks 17:9
                         shortly 25:16
 scientific 25:11                                                        speed 32:3 40:3                        stipulated 4:2,11
                         show 55:3
  44:2                                                                                                           5:1
                         side 35:15,16                                   speeds 38:3
 scratchings 22:22                                                                                              stipulation 5:11



                                                                                                                          844.533.DEPO




                                                          Ex. A-29
  Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 31 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                 ·Index: STIPULATIONS..touch
 STIPULATIONS 4:1               subpoena 6:8,22                                   Technical 36:16                        things 36:23 58:19
                                 7:3,7                                             42:7 46:1 48:14
 Stipulations............                                                                                                thinking 10:19
 ...........................4   Subpoena................                          technicalities 4:17                     58:17
   3:4                          ...................6 3:16                         tecum 7:3                              Thomas 2:21 20:25
 stop 15:20 31:25               subsequent 54:22                                                                          21:3,5 61:25
                                                                                  telephone 2:6 27:6
  33:7 39:23 40:6,7,             59:25
                                                                                   55:21                                 thought 14:1,8
  12 41:4 45:19                 subsequently                                                                              45:12
                                                                                  telephonic 55:18
 stopped 34:25                   16:21 18:7
                                                                                                                         thoughts 37:2
  40:10                                                                           ten 14:4
                                successfully 11:14
                                                                                  test 7:5 25:12 26:11                   thousand 60:22
 stopping 20:3
                                sufficient 20:2                                    28:7 30:12,25                         time 4:21 7:17 9:15
  34:19 60:17
                                suicide 56:16                                      32:11 39:17 41:19                       16:11,12 19:12
 storage 36:13                                                                     42:18 45:8 48:6                         27:5,17 29:8 30:5
                                suit 20:6 51:20
 store 28:24                                                                       50:12 58:10,21
                                        BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                        Michael J.· Malouf, Jr.· - 09/11/2017                                              33:3 37:11 38:18
                                Suite 1:24 2:22                                    60:19                                   39:4,11,14 40:2
 stored 21:21 27:12,
                                 5:13                                                                                      42:9 45:11 46:8
  15 29:7                                                                         tested 20:15 42:15
                                supposed 7:22                                      49:2                                    47:19 52:25 53:8,
 street 2:4,12,17                51:11,13                                                                                  18 54:4,16 56:13
  13:17 28:17,20                                                                  testified 6:4 58:14
  29:3 36:14 53:3               surface 30:9                                       59:19                                 times 14:21,22
                                                                                                                           17:21 32:10 33:6,
 Stubblefield 1:3               surfaces 31:8                                     testing 18:16 20:8                       10 37:8,9 38:21
  7:19,20,24 8:1,12,            Suzuki 1:6,19 2:20                                 22:18 28:15 30:2,5                      39:9,12,15 46:23
  13 16:11 32:6                  16:17,23 18:5 19:5                                31:10,15 43:25                          53:13
  36:10                          25:4 49:2 50:11,17,                               44:3 45:4,15,21
                                                                                                                         tire 42:20 43:9,17,
 Stubblefield's 20:4             19,24 51:2,14                                     46:7,15 48:4,6
                                                                                   49:12,18 50:20                          18,21
  28:13 29:4,22                  52:23 59:21 61:8
  31:22 33:15 42:5                                                                 51:4,10,11,13,15,                     tires 41:19 42:9,22
                                Suzuki's 32:23                                     22 52:2,5,11 53:1                       43:4 45:25
 Stubblefields 16:9              52:21                                             54:15 55:20 60:2       844.533.DEPO


                                                                                                                         titled 48:12
 stuff 10:5 17:6 55:1           sworn 1:19 6:2                                     61:19
                                                                                                                         today 9:5 12:20
 subject 8:20 16:15                                                               tests 26:15 49:9
                                                                                                                          32:24 48:10 50:8
  21:14,20 22:15,16,                           T
                                                                                  text 26:18,20,23                        55:12,15
  17,18,20,22 23:3,                                                                27:2
  17 55:12                      taking 4:18 6:17,18                                                                      Todd 3:21 41:24
                                 17:12                                            texted 8:9                              42:21,24
 subjective 52:7
                                talk 24:14 57:1                                   texts 7:13,25 8:3,6,                   told 19:11 32:1,5
 submit 44:13                                                                      7,8                                    40:21 50:21 58:10
                                talked 24:17
 submitted 44:15                                                                  thereof 4:15                           ton 16:4
  57:10                         talking 31:5 58:3
                                                                                  thing 47:18 48:3                       total 14:18
 subparagraph                   team 11:20
                                                                                   56:5 60:18 61:25                      touch 23:23 47:23
  48:15


                                                                                                                                 844.533.DEPO




                                                                   Ex. A-30
 Case 3:15-cv-00018-HTW-LRA Document 351-1 Filed 11/02/18 Page 32 of 32



BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
Michael J.· Malouf, Jr.· - 09/11/2017                         ·Index: town..young
  55:14                undisclosed 44:23                                weekend 30:2                           written 27:13
 town 13:25            unit 36:13                                       weekends 14:22                         wrong 41:8,12,14,
                                                                                                                16 44:9 57:17
 toys 11:17            UNITED 1:1                                       weeks 61:6,7,9,12
                                                                                                                58:12
 tractors 11:18        unusual 55:25                                    welder 10:22
                                                                                                               wrote 25:22 35:21
 trailer 28:11,12,13   updated 27:19                                    whatsoever 57:20
   29:5,18,19,20,21,                                                     61:22
                                                                                                                         X
   23,25 32:9 53:2                   V                                  wheel 37:19,23
 training 14:11                                                          38:5 39:4,8,10,13,                    XYZ 1:7
                       valid 25:12                                       19 40:9,10 54:17
 transcript 5:2
                       validate 52:21                                   wheels 40:8                                      Y
 trial 4:21
                       video 6:17,18 31:17                              WIFE 1:4
 trip 14:23                                                                                                    y'all 45:9 49:1
                        45:25 49:1
                                                                        will.thomas@
                              BRADLEY AND KRISTAN STUBBLEFIELD vs SUZUKI MOTOR CORPORATION, ET AL.
                                                                                                                50:14,15 51:8,9,10,
 trips 13:22                  Michael J.· Malouf, Jr.· - 09/11/2017


                       violate 61:15                                    butlersnow.com                          11 54:9 57:4
 true 58:22,24                                                           2:24
                       visited 56:21                                                                           y'all's 20:23
 truth 6:3,4                                                            William 2:21
                       voice 27:3                                                                              Yamaha 13:2,14
 truthful 58:15                                                         wind 14:2,5,9                           14:19
                       Volkswagen 10:24
 turn 39:1                                                              windshield 14:7,8,                     yards 45:23
                       Volume 1:13
 turned 7:16                                                             9
                                                                                                               year 13:16 14:24
 turns 56:6                          W                                  Wingate 6:16                            25:15 45:9
 Twenty 9:13                                                            Wingate...................             years 9:9,13,22
                       wait 42:19                                       .6 3:14                                 11:16 12:9 15:7
 two-second 59:10
                       waived 4:13                                      wording 12:7                            16:1 24:18 34:1,2,5
 type 32:15,20 33:24                                                                                            35:6 56:4
                       wanted 19:8 20:11,                               words 50:4 57:15
  39:2 46:14
                        14 26:15 32:12                                                                         Yerger 11:8,9
 types 12:17 25:1       44:10 46:9                                      work 9:20 10:15         844.533.DEPO




                                                                         15:22                                 young 23:17
                       warehouse 28:16,
              U         18 29:3,7,16 53:3,                              worked 40:19
                        9,20 54:3                                       workers' 10:5,20
 Uh-huh 26:25 27:8
  31:4                 warm 32:11                                       working 44:2 52:8,
                       Watkins 2:16 19:15                                22
 unable 56:3
                       wearing 52:10,15                                 Workspace 10:11
 uncle 56:23,25
                       weather 30:7                                     worth 35:14
 understand 20:11
  37:25 43:11,12       website 11:11 12:2,                              wrecked 41:7 58:11

 understanding          7                                               writing 26:17
  43:15


                                                                                                                       844.533.DEPO




                                                         Ex. A-31
